   Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 1 of 81 PageID #: 9286




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

    ---------------------------------------------------------------------------------------------------------------------
    CRYSTALLEX INTERNATIONAL                                     :
    CORPORATION,                                                 :
                                                                 :
                      Plaintiff,                                 :
                                                                 :
             v.                                                  :        Misc. No. 17-151-LPS
                                                                 :
    BOLIVARIAN REPUBLIC OF                                       :
    VENEZUELA,                                                   :        PUBLIC VERSION
                                                                 :
                      Defendant.                                 :
                                                                 :
                                                                 :
                                                                 :
    ---------------------------------------------------------------------------------------------------------------------

             PROPOSED ORDER (A) ESTABLISHING SALE AND BIDDING
           PROCEDURES, (B) APPROVING SPECIAL MASTER’S REPORT AND
          RECOMMENDATION REGARDING PROPOSED SALE PROCEDURES
         ORDER, (C) AFFIRMING RETENTION OF EVERCORE AS INVESTMENT
        BANKER BY SPECIAL MASTER AND (D) REGARDING RELATED MATTERS




Public Version Dated: September 15, 2021
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 2 of 81 PageID #: 9287




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------------------------------------------------------------
CRYSTALLEX INTERNATIONAL                                     :
CORPORATION,                                                 :
                                                             :
                  Plaintiff,                                 :
                                                             :
         v.                                                  :        Misc. No. 17-151-LPS
                                                             :
BOLIVARIAN REPUBLIC                                          :
OF VENEZUELA,                                                :
                                                             :
                  Defendant.                                 :
---------------------------------------------------------------------------------------------------------------------

          PROPOSED ORDER (A) ESTABLISHING SALE AND BIDDING
       PROCEDURES, (B) APPROVING SPECIAL MASTER’S REPORT AND
       RECOMMENDATION REGARDING PROPOSED SALE PROCEDURES
     ORDER, (C) AFFIRMING RETENTION OF EVERCORE AS INVESTMENT
    BANKER BY SPECIAL MASTER AND (D) REGARDING RELATED MATTERS

On January 14, 2021, the Court issued an opinion and corresponding order (D.I. 234, 235)

(the “January Ruling”) following pleadings filed by Plaintiff Crystallex International

Corporation (“Crystallex”), Defendant Bolivarian Republic of Venezuela (the “Republic”),

Intervenor Petróleos de Venezuela, S.A. (“PDVSA”), Garnishee PDV Holding, Inc. (“PDVH”),

Intervenor CITGO Petroleum Corp. (“CITGO Petroleum,” and together with the Republic,

PDVSA, and PDVH, the “Venezuela Parties”), non-parties Phillips Petroleum Company

Venezuela Limited and ConocoPhillips Petrozuata B.V. (together, ConocoPhillips,” and

collectively with Crystallex and the Venezuela Parties, the “Sale Process Parties”) and the United

States, which set out “some contours of the sale procedures that [the Court] will follow in

conducting a sale of PDVSA’s shares in PDVH,” including appointment of a special master to

“oversee the day-to-day and detailed implementation of the sales procedures.” (D.I. 234 at 34).
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 3 of 81 PageID #: 9288




       Consistent with the January Ruling, on April 13, 2021, the Court appointed Robert B.

Pincus as a special master (the “Special Master”) to assist the Court with the sale of PDVSA’s

shares in PDVH (D.I. No. 258). On May 27, 2021, the Court entered the Order Regarding Special

Master (D.I. No. 277) (the “May Order”) directing the Special Master to, among other things,

devise a plan (the “Proposed Sale Procedures Order”) for the sale of shares of PDVH

(the “PDVH Shares”) as necessary to satisfy the outstanding judgment of Crystallex and the

judgment of any other judgment creditor added to the sale by the Court and/or devise such other

transaction as would satisfy such outstanding judgment(s) while maximizing the sale price of any

assets to be sold (collectively, the “Sale Transaction”).

       On August 9, 2021, the Special Master filed the Proposed Sale Procedures Order and the

Special Master’s Report and Recommendation Regarding Proposed Sale Procedures Order

(D.I. [●]) (the “Report”). See Proposed Order (A) Establishing Sale and Bidding Procedures, (B)

Approving Special Master’s Report and Recommendation Regarding Proposed Sale Procedures

Order, (C) Affirming Retention of Evercore as Investment Banker by Special Master and

(D) Regarding Related Matters (D.I. [●]).

       The Court, having reviewed and considered the Proposed Sale Procedures Order, the

Report, and the proposed sale procedures contemplated thereby, and having reviewed all

objections filed with the Court, if any, (the “Objections”); and [the Court having held a hearing

to consider the relief contemplated by the Proposed Sale Procedures Order (the “Hearing”)]; [and

upon the record of the Hearing]; and the Court having determined that the legal and factual bases

set forth in this Order and the Report establish just cause for the relief contemplated herein; and

upon all of the proceedings had before the Court in the above captioned case; and after due

deliberation and sufficient cause appearing therefor,



                                                 2
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 4 of 81 PageID #: 9289




                  IT IS HEREBY FOUND AND DETERMINED THAT: 1

                  A.       Jurisdiction and Venue. The Court has jurisdiction to grant the relief

requested herein pursuant to 28 U.S.C. § 1605(a)(6). Venue is proper before the Court pursuant

to 28 U.S.C. § 1963.

                  B.       Statutory and Legal Predicates. The statutory and legal predicates for the

relief granted herein include (a) Rule 69(a) of the Federal Rules of Civil Procedure (the “Federal

Rules”), (b) Section 324 of Title 8 of the Delaware Code (the “Delaware General Corporation

Law”), (c) Rule 53 of the Federal Rules (“Rule 53”), (d) the Court’s general equitable powers to

enforce its orders and judgments (See Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991) (quoting

Link v. Wabash R. Co., 370 U.S. 626, 630–631 (1962)) and (e) the All Writs Act (See United States

v. New York Tel. Co., 434 U.S. 159, 172 (1977) (“This Court has repeatedly recognized the power

of a federal court to issue such commands under the All Writs Act as may be necessary or

appropriate to effectuate and prevent the frustration of orders it has previously issued in its exercise

of jurisdiction otherwise obtained.”).

                  C.       Sale Procedures. As set out in his Report delivered in accordance with

Rule 53 contemporaneously with this Order, the Special Master has articulated good and sufficient

reasons for the Court to approve the procedures set forth herein (the “Sale Procedures”), including

the bidding procedures and accompanying notices, substantially in the form attached hereto as

Exhibit 1 (the “Bidding Procedures”). 2                For the reasons outlined in the Report, the Sale

Procedures, including the Bidding Procedures, are (a) fair, (b) reasonable, (c) appropriate,


1
 The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law. To the
extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the extent any
of the following conclusions of law constitute findings of fact, they are adopted as such.
2
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
in the Bidding Procedures (as defined herein).

                                                          3
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 5 of 81 PageID #: 9290




(d) designed to promote a competitive and robust bidding process to generate the greatest level of

interest in the PDVH Shares and result in the highest offer in connection with any Sale Transaction

at least sufficient to satisfy the Attached Judgments (as defined below), and (e) reasonably

calculated to balance the many competing interests in a dynamic and internationally sensitive set

of circumstances. The Bidding Procedures are substantively and procedurally fair to all parties

and potential bidders and they afford notice and a full, fair and reasonable opportunity for any

person or entity to make a higher or otherwise better offer to purchase the PDVH Shares. The

procedures and requirements set forth in the Bidding Procedures, including those associated with

submitting deposits and Qualified Bids, are fair, reasonable, and appropriate.

               D.      Timeline and Marketing Process. Beginning on the Launch Date (as

defined below), the Special Master, directly or through the assistance of his Advisors (as defined

below), shall market the PDVH Shares pursuant to the procedures set forth in the Bidding

Procedures (the “Marketing Process”). The Special Master has articulated good and sufficient

reasons for the Marketing Process and the timeline contemplated by the Bidding Procedures,

including the procedures for modifying deadlines or postponing implementation thereof. The

Marketing Process and the timeline for implementation of the Sale Procedures is (a) fair, open,

comprehensive, and a public process, (b) adequate, (c) reasonable, (d) appropriate, (e) consistent

with applicable law, (f) sufficient to promote a competitive and robust bidding and auction process

to generate competitive interest in the PDVH Shares, (g) reasonably calculated to maximize value

and result in the highest offer in connection with any Sale Transaction at least sufficient to satisfy

the Attached Judgments, and (h) reasonably calculated to balance the many competing interests in

a dynamic and internationally sensitive set of circumstances.




                                                  4
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 6 of 81 PageID #: 9291




               E.      Notice Procedures. After the Launch Date, in addition to conducting the

Marketing Process, the Special Master shall cause a notice, substantially in the form attached

hereto as Exhibit 2 (the “Sale Notice”), to be published (i) following the launch of the sale process,

and (ii) prior to any Auction or designation of any Stalking Horse Bidder as the Successful Bidder,

in The News Journal, the Delaware State News, the Wall Street Journal (national edition), the USA

Today (national edition), and, if practicable, a regional or local newspaper published or circulated

in Venezuela selected by the Special Master in consultation with the Sale Process Parties, in each

case for two successive weeks. A copy of this Order shall be served by e-mail on counsel to the

Venezuela Parties. If any Sale Process Party believes that further service of this order, the Sale

Notice or any additional publication or notice is necessary or appropriate, such Sale Process Party

shall, within 10 calendar days of entry of this Order, provide the Special Master with a specific list

of specific actions or service that the Sale Process Party believes should be undertaken, subject to

order of the Court or with the consent of the Special Master. The foregoing notice procedures

(the “Notice Procedures”) are appropriate and reasonably calculated to provide interested parties

and Potential Bidders with timely and proper notice of the Sale Procedures and any Sale

Transaction.

               F.      Sufficient Notice. The Marketing Process and Notice Procedures are

appropriate and reasonably calculated to provide all interested parties with timely and proper

notice of the Sale Procedures, the opportunity to bid pursuant to the Bidding Procedures, the

Auction, the Sale Hearing, and any proposed Sale Transaction, and any and all objection deadlines

related thereto, and no other or further notice shall be required for this Order and any Sale

Transaction, except as expressly required herein. The Sale Process Parties have had an adequate

opportunity to review and provide input on the Sale Notice and Notice Procedures.



                                                  5
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 7 of 81 PageID #: 9292




                  G.        Public Sale. The process contemplated by the Sale Procedures, including

the Marketing Process, Bidding Procedures, and Notice Procedures, shall constitute a “public sale

to the highest bidder” within the meaning of Section 324 of the Delaware General Corporation

Law.

                  H.        Designation of Stalking Horse Bid. The Special Master has articulated

good and sufficient reasons for the Court to authorize the Special Master to designate a Stalking

Horse Bidder and enter into a Stalking Horse Agreement with (or without) the Stalking Horse Bid

Protections (as defined below), at the Special Master’s sole discretion and in accordance with the

Bidding Procedures, if he determines that it would be in furtherance of a value maximizing Sale

Transaction. The Stalking Horse Bid Protections are (a) fair, (b) appropriate, (c) reasonably

calculated to incentivize potential bidders to participate in a competitive bidding process,

(d) designed to encourage robust bidding by compensating a bidder whose definitive agreement in

connection with a Sale Transaction is terminated for the risks and costs incurred in signing and

announcing an agreement for a transaction that may not ultimately be completed, and

(e) reasonably calculated so as to not unreasonably deter Qualified Bidders from submitting a

Qualified Bid.

                  I.        Crystallex’s Judgment. Subject to paragraph 29 of this Order, Crystallex’s

outstanding judgment is $969,999,752.93 as of August 9, 2021 (“Crystallex’s Judgment”). 3 The

amount of Crystallex’s Judgment for the purpose of any satisfaction of payment shall be finalized

pursuant to the procedures set forth in this Order and any further order of the Court.




3
 In paragraph 50 of the Report, the Special Master identified what appears to be a clerical error in judgment entered
by the Clerk for the United States District Court for the District of Columbia. The figure set forth here is the amount
of Crystallex’s Judgment if the clerical error is rectified or if the Court otherwise determines that such rectification is
unnecessary.

                                                            6
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 8 of 81 PageID #: 9293




               J.      ConocoPhillips’ Judgment.        As a preliminary matter, and subject to

paragraph 29 of this Order, ConocoPhillips’ outstanding judgment against PDVSA is

$1,289,365,299.91 as of August 9, 2021 (“ConocoPhillips’ Judgment”). To the extent that

ConocoPhillips’ Judgment becomes an Attached Judgment (as defined below), the amount of

ConocoPhillips’ Judgment for the purpose of any satisfaction of payment shall be finalized

pursuant to the procedures set forth in this Order and any further order of the Court.

               K.      Retention of Advisors. The Special Master has articulated good and

sufficient reasons and has retained, as approved by the May Order and as affirmed by this Order,

Weil, Gotshal & Manges LLP, Potter Anderson & Corroon LLP, Jenner & Block LLP, Evercore

Group L.L.C. (“Evercore”), and any additional advisors engaged by the Special Master pursuant

to the May Order (collectively, the “Advisors”). The terms of the proposed Engagement Letter

between the Special Master and Evercore, the form of which is annexed to this Order as Exhibit 3

(the “Proposed Evercore Engagement Letter”), are (a) fair, (b) reasonable, and (c) appropriate

and are hereby approved in all respects. All obligations owed to Evercore set forth in the Proposed

Evercore Engagement Letter, including the fees and reimbursement of reasonable expenses, are

approved, and Evercore shall be compensated and reimbursed in accordance with the terms of the

Proposed Evercore Engagement Letter, in each case subject to the procedures set forth herein and

any other applicable orders of the Court. For avoidance of doubt, all obligations owed to Evercore

pursuant to the Proposed Evercore Engagement Letter shall constitute and be included within the

definition of “Transaction Expenses” (as defined below); provided that, as set forth below, any

Sale Fee other than the Upfront Amount (each as defined in the Proposed Evercore Engagement

Letter) shall be paid by the purchaser directly or from any proceeds from a Sale Transaction.




                                                 7
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 9 of 81 PageID #: 9294




               IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

               1.      All Objections to the relief granted herein that have not been withdrawn

with prejudice, waived, or settled, and all reservations of rights included in such objections, are

hereby overruled and denied on the merits with prejudice.

               2.      Following the Launch Date, a hearing to consider approval of any Sale

Transaction resulting from implementation of the Sale Procedures shall be scheduled for

approximately 270 calendar days after the Launch Date and noticed on the docket of the Crystallex

Case (the “Sale Hearing”), and may be adjourned or rescheduled by the Court upon notice by the

Special Master. At the Sale Hearing, the Court will consider approval of the Successful Bid(s) (as

defined below) and Back-up Bid(s), if applicable. Unless the Court orders otherwise, the Sale

Hearing shall be an evidentiary hearing on matters relating to the applicable Sale Transaction(s)

and there will be no further bidding at such hearing.

               3.       The Special Master shall launch and conduct the Marketing Process at the

earlier of: (i) when (x) the Special Master determines, in his sole discretion but in consultation

with the Sale Process Parties, (y) the Special Master and his Advisors have performed sufficient

due diligence necessary or desirable to launch a value-maximizing sale process, and (z) the Special

Master is satisfied with the authorization, FAQs, or other applicable guidance issued by the United

States Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) regarding the

launch and viability of the Marketing Process; and (ii) such other time as ordered by the Court (the

date on which the Marketing Process is launched, the “Launch Date”).

               4.      Prior to the Launch Date, the Special Master shall not prepare in a material

way for the Marketing Process or take material steps toward implementation of the Sale Procedures

until the Special Master is satisfied with the authorization, FAQs, or other applicable guidance



                                                 8
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 10 of 81 PageID #: 9295




 issued by OFAC regarding preparation for launch of the Marketing Process or the launch and

 viability of the Marketing Process, including any lack of Executive Branch objection to a potential

 future order to show cause as to why the launch and participation of prospective bidders in the

 Marketing Process is not authorized (the date on which the Special Master is satisfied,

 the “Preparation Launch Date”); provided that, notwithstanding the foregoing, the Special

 Master shall be authorized to (i) proactively engage with representatives from the Executive

 Branch (as defined below) and to take all steps or actions reasonably in furtherance of the issuance

 of OFAC guidance and/or authorization, (ii) proactively engage with the Sale Process Parties and

 their advisors, (iii) prepare for and participate in any discussions with the Court and/or any hearing

 held by the Court, including the Initial Status Conference (as defined below), (iv) participate in

 any settlement discussions with parties regarding a global claims waterfall or related issues if so

 directed by the Court, and (v) direct his Advisors to assist him in all actions contemplated in (i) to

 (iv) of this paragraph 4 and in furtherance of all actions authorized or contemplated by this Order.

 On and after the Preparation Launch Date, the Special Master and the Special Master’s Advisors

 are hereby directed to prepare for the Marketing Process and take all such preliminary actions in

 connection therewith, including conducting or performing appropriate due diligence and related

 analysis. Without limiting the foregoing, in preparation for the Marketing Process following the

 Preparation Launch Date, the Special Master shall prepare a customary “teaser” and a “confidential

 information memorandum” (“CIM”) to be shared with Potential Bidders and such other materials

 that the Special Master reasonably determines to be necessary or appropriate. Subject to the

 Protective Order, the Special Master shall share a draft of the “teaser” and CIM with counsel to

 the Sale Process Parties no later than seven (7) calendar days prior to launch of the Marketing

 Process and shall consult in good faith with the Sale Process Parties regarding the same.



                                                   9
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 11 of 81 PageID #: 9296




                 5.      Status Conferences. Unless otherwise ordered by the Court, the Court

 shall hold a status conference approximately every thirty days commencing from the date of this

 Order for the Special Master to provide an update to the Court and other interested parties

 regarding implementation of the Sale Procedures Order; provided that subject to the Court’s

 availability, the Special Master or the Sale Process Parties may request that such status conferences

 occur more or less frequently or on an as-needed basis; provided further that nothing shall impede

 the Special Master’s right to meet in camera or share information with the Court to provide updates

 on the sale process. The initial status conference shall be held on __________, 2021 at ______

 __.m. (prevailing Eastern Time) (the “Initial Status Conference”).            At the Initial Status

 Conference, the Special Master shall provide the Court and interested parties with an update on

 his progress and the Special Master’s current estimate, if any, regarding launch of the Marketing

 Process. For the avoidance of doubt, the Special Master shall not launch the Marketing Process

 until, at the earliest, after the Initial Status Conference.

                 6.      The Special Master shall deliver a copy of this Order to the United States

 Attorney for the District of Delaware (“USAO”). The Court hereby requests that, upon receipt,

 the USAO take reasonable efforts to ensure that copies of the Order are received by the pertinent

 offices within the Executive Branch of the United States Government, including the United States

 Department of Justice, Department of State, and Department of the Treasury (including OFAC)

 (collectively, the “Executive Branch”). Consistent with the Court’s prior orders, the Court invites

 input from the Executive Branch regarding implementation of this Order and the Bidding

 Procedures at any time and further requests that the representatives from the USAO voluntarily

 attend the Initial Status Conference and provide a status update at such conference regarding the

 Executive Branch’s decision-making process related to the Marketing Process and consummation



                                                     10
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 12 of 81 PageID #: 9297




 of a Sale Transaction, including, but not limited to, whether, in a sale process overseen and directed

 by this Court in connection with the enforcement of the judgment(s) of this Court, (i) the Special

 Master, acting as an arm of this Court, requires an OFAC specific license to launch and conduct

 the Marketing Process; (ii) potential bidders participating in any or all aspect of the Marketing

 Process require an OFAC specific license; or (iii) an order of this Court approving the sale,

 cancellation and reissue, or transfer of property subject of its prior order, requires a specific OFAC

 license. If the Special Master determines that it is necessary as a precondition to launching the

 Marketing Process he may request that the Court issue an order for the Executive Branch to show

 (i) cause as to why the launch and participation of prospective bidders in the Marketing Process is

 not authorized and (ii) the facts and circumstances that would be necessary for OFAC to provide

 approval for any transfer of the PDVH Shares pursuant to the process contemplated by these Sale

 Procedures.

                                       The Bidding Procedures

                 7.      The Sale Procedures, including the Bidding Procedures, substantially in the

 form attached hereto as Exhibit 1, are hereby approved. The Bidding Procedures are incorporated

 herein by reference, and shall govern the bids and proceedings related to any sale of PDVH Shares

 in connection with a Sale Transaction. The failure to specifically include or reference any

 particular provision of the Bidding Procedures in this Order shall not diminish or otherwise impair

 the effectiveness of such procedures, it being the Court’s intent that the Bidding Procedures are

 approved in their entirety, as if fully set forth in this Order.

                 8.      The Special Master is authorized and directed to take all reasonable actions

 necessary or desirable to implement this Order, including the Sale Procedures and the Bidding

 Procedures.



                                                    11
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 13 of 81 PageID #: 9298




                9.      Subject to the Bidding Procedures and this Order, the Special Master shall

 be authorized, as he may reasonably determine is necessary or desirable, to carry out the Bidding

 Procedures, including, without limitation, to: (a) designate a Stalking Horse Bid pursuant to the

 Bidding Procedures; (b) determine which bidders are Qualified Bidders; (c) determine which bids

 are Qualified Bids; (d) determine which Qualified Bid is the highest purchase price received prior

 to the Auction; (e) determine which Qualified Bid is the Successful Bid; (f) reject any bid that is

 (i) inadequate or insufficient, (ii) not a Qualified Bid or otherwise not in conformity with the

 requirements of the Bidding Procedures, or (iii) not a bid that provides for a value maximizing

 Sale Transaction; (g) adjourn the Auction and/or the Sale Hearing by filing a notice on the Court’s

 docket without need for further notice; and (h) modify the Bidding Procedures upon notice to and

 consultation with the Sale Process Parties in a manner consistent with his duties and applicable

 law.

                10.     The Special Master shall be authorized to, in his reasonable judgment, upon

 notice to and consultation with the Sale Process Parties, modify the Bidding Procedures, including

 (a) waive terms and conditions with respect to any Potential Bidder, (b) extend the deadlines set

 forth in the Bidding Procedures, (c) announce at the Auction modified or additional procedures for

 conducting the Auction, and (d) provide reasonable accommodations to a Stalking Horse Bidder

 with respect to such terms, conditions, and deadlines set forth in the Bidding Procedures to promote

 further bids by bidders, in each case, to the extent not materially inconsistent with the Bidding

 Procedures and this Order; provided that a Sale Process Party may, within five (5) calendar days,

 file an objection to any modification, upon which time the Court shall set a briefing schedule for

 any reply and a hearing, if applicable, to adjudicate such objection.




                                                 12
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 14 of 81 PageID #: 9299




                11.     All Potential Bidders submitting bids determined by the Special Master to

 be “Qualified Bids” in accordance with the Bidding Procedures are deemed to have submitted to

 the exclusive jurisdiction of this Court with respect to all matters related to the Bidding Procedures,

 the Auction, and any Sale Transaction. Except as provided in an executed definitive Stalking

 Horse Agreement, and then subject to the terms thereof, nothing in this Order or the Bidding

 Procedures shall obligate the Special Master to pursue any transaction with a Qualified Bidder.

                12.     The Special Master may, in the exercise of his judgment, identify the

 highest Qualified Bid(s) that the Special Master reasonably believes to be capable of being timely

 consummated after taking into account the factors set forth in the Bidding Procedures as the

 successful bid(s) (a “Successful Bid” and, the bidder(s) submitting such bid(s), a “Successful

 Bidder”). As soon as reasonably practicable following selection of a Successful Bid, the Special

 Master shall file with the Court a notice containing information about the Successful Bidder with

 the proposed definitive agreement attached thereto (without exhibits or schedules that the Special

 Master elects to omit) (the “Notice of Successful Bidder”).

                13.     For the avoidance of doubt, subject to approval of any Sale Transaction by

 the Court, the Special Master shall have authority to select a Qualified Bid as the Successful Bid

 that provides for a transfer of PDVH Shares free and clear of any claims, encumbrances, and

 liabilities, which, for the avoidance of doubt, upon entry of an order by this Court approving any

 Sale Transaction and upon the consummation of any such Sale Transaction, may constitute a full

 and complete general assignment, conveyance, and transfer of all of PDVSA’s or any other

 person’s right, title, and interest in the PDVH Shares and may provide for the valid transfer under

 applicable law of good and marketable title to the PDVH Shares to the Successful Bidder free and

 clear of all claims, encumbrances, and liabilities; provided that such transfer shall be without



                                                   13
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 15 of 81 PageID #: 9300




 prejudice to any such claims, encumbrances, and liabilities attaching to the proceeds of any Sale

 Transaction with the same nature, validity, priority, extent, perfection, and force and effect that

 such claims, encumbrances, and liabilities encumbered the PDVH Shares immediately prior to the

 consummation of any Sale Transaction.

                14.     The Sale Notice, substantially in the form attached hereto as Exhibit 2, is

 approved, and no other or further notice of the Sale Transaction, the Auction, the Sale Hearing or

 the Sale Objection Deadline shall be required if the Special Master publishes such notice in

 accordance with the Notice Procedures. The Sale Notice and publication thereof complies in all

 respects with and satisfies the requirements of Section 324 of the Delaware General Corporation

 Law. The Special Master may file on the Court’s docket, publish, or otherwise distribute any

 supplemental notice that he, in his sole discretion, deems appropriate or desirable; provided that

 no such supplemental notice shall be required. All expenses and fees related to implementation of

 the Marketing Process and Notice Procedures shall constitute “Transaction Expenses” and shall

 be payable by the Sale Process Parties. The Special Master may request that the Sale Process

 Parties reimburse the Special Master in advance in an amount equal to the amount of any quote

 received in connection with publication required by the Notice Procedures and, upon any such

 request, the Sale Process Parties shall each promptly pay their respective one-third share.

                                  Objections to Sale Transaction

                15.     The deadline to object to any Sale Transaction to be approved at the Sale

 Hearing will be 4:00 p.m. (prevailing eastern time) on the fourteenth day after the Special

 Master files the Notice of Successful Bid (the “Sale Objection Deadline,” and any such

 objection, a “Sale Objection”); provided that, the Special Master may extend such deadline, as

 the Special Master deems appropriate in the exercise of his reasonable judgment. If a timely Sale

 Objection cannot otherwise be resolved by the parties, such objection shall be heard by the Court
                                                 14
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 16 of 81 PageID #: 9301




 at the Sale Hearing. The Notice of Successful Bid shall state the specific date and time of the Sale

 Objection Deadline.

                16.     The Successful Bidder(s) shall appear at the Sale Hearing and be prepared,

 if necessary, to have a representative(s) testify in support of the Successful Bid and the Successful

 Bidder’s ability to close the Sale Transaction contemplated therein in a timely manner.

                17.     Any party who fails to timely file with the Court and serve a Sale Objection

 (including any Sale Process Party) on the Special Master may be forever barred from asserting any

 Sale Objection to the applicable sale, or to the consummation of any Sale Transaction.

                              Designation of Stalking Horse Bidder

                18.     Selection of Stalking Horse Bidder. The Special Master is authorized to,

 in the exercise of his judgment and at his sole discretion, designate a Stalking Horse Bidder for the

 PDVH Shares and following such designation, subject to approval by the Court, enter into a

 Stalking Horse Agreement for the sale of any such PDVH Shares, in accordance with the terms of

 this Order and the Bidding Procedures.

                19.     Stalking Horse Bid Protections. Subject to the Bidding Procedures and

 approval by this Court, the Special Master may: (a) establish an initial overbid minimum and

 subsequent bidding increment requirements not to exceed 5.00% of the Stalking Horse Bid Implied

 Value, subject to adjustment for any Bids for a lesser percentage of the PDVH Shares than the

 Stalking Horse Bid (the “Initial Minimum Overbid Amount”); (b) offer any Stalking Horse

 Bidder a break-up fee in an amount agreed to by the Special Master in consultation with the Sale

 Process Parties, but not to exceed 3.00% of the Stalking Horse Bid Implied Value (a “Termination

 Payment”) payable either (i) in the event that an overbid is consummated, out of the proceeds

 from the consummation of such overbid or (ii) by PDVH, CITGO Holding, Inc. (“CITGO

 Holding,” and collectively with CITGO Petroleum, “CITGO”) and CITGO Petroleum in
                                                  15
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 17 of 81 PageID #: 9302




 circumstances where any of PDVH, CITGO Holding, and/or CITGO Petroleum is materially

 responsible for the events that give rise to termination of the Stalking Horse Agreement; (c)

 provide that, if the Stalking Horse Bidder bids on PDVH Shares at the Auction, the Stalking Horse

 Bidder will be entitled to a credit up to the amount of its Termination Payment against the increased

 purchase price for the PDVH Shares; (d) provide for the reimbursement of reasonable and

 documented fees and expenses actually incurred by the Stalking Horse Bidder by PDVH, CITGO

 Holding and CITGO Petroleum solely under certain circumstances in which the transactions

 contemplated by the Stalking Horse Agreement are not consummated; (e) provide that any sale

 order shall seek to transfer the PDVH Shares free and clear of any claims upon them; and (f) in

 consultation with the Sale Process Parties, provide other appropriate and customary protections to

 a Stalking Horse Bidder (the Termination Payment and the other bid protections described in this

 paragraph collectively are referred to as the “Stalking Horse Bid Protections”). The Special

 Master is authorized to offer the Stalking Horse Bid Protections at his sole discretion if he

 determines that such Stalking Horse Bid Protections would be in furtherance of a value

 maximizing transaction; provided that, (a) absent further order of the Court, the Special Master

 shall not enter into a Stalking Horse Agreement and (b) any Stalking Horse Bid Protections offered

 shall not be effective until entry by the Court of an order approving such Stalking Horse Bid

 Protections and subsequent execution by the Special Master of the Stalking Horse Agreement.

                20.     To the extent the Special Master designates a Stalking Horse Bidder with

 respect to any Sale Transaction, the Special Master shall, as soon as reasonably practicable

 following the execution of a Stalking Horse Agreement, file with the Court a notice containing

 information about the Stalking Horse Bidder with the proposed Stalking Horse Agreement

 attached thereto (without exhibits or schedules that the Special Master elects to omit) (the “Notice



                                                  16
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 18 of 81 PageID #: 9303




 of Stalking Horse Bidder”). Any Stalking Horse Bid Protections shall be described in reasonable

 detail, including the amount and calculation of such Stalking Horse Bid Protections and the amount

 of the Stalking Horse Bid Implied Value, in the Notice of Stalking Horse Bidder.

 Contemporaneously with the filing of the Notice of Stalking Horse Bidder, the Special Master

 shall file a proposed order approving the Special Master’s entry into the Stalking Horse

 Agreement.

                21.     Objections to the Special Master’s entry into a Stalking Horse Agreement,

 including any provision of Stalking Horse Bid Protections in connection therewith (each

 a “Stalking Horse Objection”), must be in writing, state with particularity the basis and nature of

 any objection, and be filed with the Court no later than (10) calendar days after the filing of the

 Notice of Stalking Horse Bidder (the “Stalking Horse Objection Deadline”), upon which time

 the Court shall set a briefing schedule for any reply and a hearing, if applicable, to adjudicate such

 objection.

                22.     If a timely Stalking Horse Objection is filed and served with respect to a

 Stalking Horse Agreement, the proposed Stalking Horse Bid Protections provided for under that

 agreement shall not be approved until the objection is resolved by agreement of the objecting party

 or by entry of an order by the Court resolving such objection. If no timely Stalking Horse

 Objection is filed and served with respect to a particular Stalking Horse Agreement, then the Court

 may enter an Order approving the Stalking Horse Bid Protections provided for under such

 agreement upon the expiration of the Stalking Horse Objection Deadline.

                23.     For all purposes under the Bidding Procedures, any Stalking Horse Bidder

 approved as such pursuant to this Order shall be considered a Qualified Bidder, and the Stalking

 Horse Bid shall be considered a Qualified Bid. In the event that the Stalking Horse Bid is the only



                                                  17
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 19 of 81 PageID #: 9304




 Qualified Bid received by the Special Master by the Bid Deadline, the Stalking Horse Bidder shall

 be deemed the Successful Bidder with respect to the assets set forth in the Stalking Horse

 Agreement.

                                             Credit Bids

                24.     Crystallex, and any other holder of an Attached Judgment, may submit a

 “credit bid” pursuant to the Bidding Procedures (each, a “Credit Bid”); provided that such Credit

 Bid shall comply with the Bidding Procedures, including the requirement that any credit bid

 include a cash component or other funding mechanism sufficient to pay (or otherwise contemplate

 payment in full in cash in a manner acceptable to the Special Master) (a) any applicable

 Termination Payment, (b) all Transaction Expenses, and (c) all obligations secured by senior liens

 on the PDVH Shares (if any). For the avoidance of doubt, a Credit Bid must be submitted by the

 deadlines set forth in the Bidding Procedures applicable to all other Bids.

                25.     Except as otherwise agreed by the Special Master, in connection with the

 submission of any Credit Bid (including a Credit Bid by Crystallex), any party seeking to submit

 a Credit Bid shall cause two of its representatives to each submit a sworn statement and affidavit

 that unequivocally and unconditionally states (a) the then outstanding and unpaid amount of such

 party’s judgment as of the date the Credit Bid is submitted and (b) that such representative submits

 to the personal jurisdiction of this Court in connection with making such statement and affidavit.

 Except as otherwise agreed by the Special Master, in connection with the consummation of any

 Credit Bid that becomes the Successful Bid, the same two representatives shall each submit a

 supplemental statement and affidavit stating that all payments or consideration received by the

 person or entity in connection with or in respect of the applicable judgment that served as the basis

 for the Credit Bid have been disclosed to the Court and the Special Master.



                                                  18
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 20 of 81 PageID #: 9305




                26.     Any person or entity that submits a Credit Bid shall promptly (but in no

 event later than within 2 business days) notify the Special Master if such person or entity receives

 (or otherwise becomes entitled to receive) any payment or consideration in connection with or in

 respect of the judgment that served as the basis for the Credit Bid.

                                       Attached Judgments

                27.     Satisfaction of All Attached Judgments. Nothing in this Order prohibits

 or in any way impairs the rights of the Venezuela Parties to satisfy Crystallex’s Judgment (or any

 other Attached Judgment) in full prior to consummation of a Sale Transaction. If at any time all

 Attached Judgments become satisfied in full (or otherwise are consensually resolved), then the

 Special Master shall cease implementation of the Sale Procedures and seek further direction from

 the Court. The Sale Process Parties shall remain liable for any Transaction Expenses incurred

 through the date that is two business days after the Special Master receives notice of satisfaction

 of all Attached Judgments. In the event that the Special Master selects a Successful Bid, the value

 of which implies satisfaction of less than all Attached Judgments, then any holder of an Attached

 Judgment that receives no proceeds in satisfaction of any part of their Attached Judgment shall be

 excused from contributing to the payment of any Transaction Expenses incurred after the date

 thereof. The Sale Process Parties shall be reimbursed for any paid Transaction Expenses as set

 forth in the May 2021 Order; provided that if the process is terminated due to satisfaction or

 resolution of all Attached Judgments by the Venezuela Parties, then, solely in such circumstance

 (and unless otherwise agreed to by Crystallex and ConocoPhillips), the Venezuela Parties shall

 pay and reimburse Crystallex and ConocoPhillips for the full amount of all Transaction Expenses

 paid by Crystallex and ConocoPhillips.

                28.     Additional Judgment Deadline. By no later than ________, 20__ or such

 later date ordered by the Court in a subsequent order (the “Additional Judgment Deadline”), the
                                                 19
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 21 of 81 PageID #: 9306




 Court will decide which, if any, additional judgments (the “Additional Judgments,” and with the

 Crystallex Judgment, the “Attached Judgments”) are to be considered by the Special Master for

 purposes of the Sale Transaction. Except as otherwise ordered by the Court, following the

 Additional Judgment Deadline, the Special Master shall implement the Sale Procedures, based on

 the Attached Judgments as of the Additional Judgment Deadline. For the avoidance of doubt, the

 Additional Judgment Deadline does not impair or in any way limit any person’s or entity’s right

 to seek attachment to any proceeds following consummation of the Sale Transaction.

                29.    Final Calculation of Attached Judgments. Thirty days prior to the

 designation of a Stalking Horse Bidder, the Special Master will file under seal a notice or

 recommendation with the Court seeking final determination of any Attached Judgment, including

 the rate at which interest continues to accrue and serve such notice or recommendation on the

 holder of the Attached Judgment and the Sale Process Parties. No later than seven calendar days

 after service, the holder of the Attached Judgment and the Sale Process Parties shall file any

 objection to the Special Master’s notice or recommendation. If no objection is filed, the amount

 set forth in the Special Master’s notice or recommendation shall become the amount of the

 Attached Judgment for purposes of the Sale Procedures. If an objection is filed, a hearing will be

 scheduled and the Court shall determine the amount of the Attached Judgment.

                30.    By no later than 21 calendar days following entry of this Order, any holder

 of an Attached Judgment or holder of a judgment seeking to be an Attached Judgment shall deliver

 to the Special Master and to counsel for the Venezuela Parties a statement indicating the amount

 such creditor contends remains outstanding with respect to their Attached Judgment or judgment.

 Such creditor shall provide reasonably sufficient supporting documentation regarding any alleged

 outstanding balance and all amounts and assets received by reason of the Attached Judgment or



                                                20
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 22 of 81 PageID #: 9307




 judgment and any other information pertinent to understanding the outstanding balance of the

 applicable Attached Judgment or judgment.

                      Amendments & Additional Powers of the Special Master

                31.      Additional Guidance from the Court. If the Special Master, in his sole

 discretion, but after consultation with the Sale Process Parties, determines that (a) a material

 modification or amendment of this Order or the Sale Procedures (including the Bidding

 Procedures) that is not otherwise permitted (each a “Proposed Amendment”) or (b) additional

 powers or guidance from the Court, is reasonably necessary or desirable for any reason, including

 to (i) ensure a value maximizing sale process or (ii) effectuate a value maximizing sale process

 through a Sale Transaction, the Special Master may seek such Proposed Amendment or additional

 powers or guidance, as applicable, by filing a request or recommendation with the Court with

 notice to the Sale Process Parties.

                32.      Requests of the Special Master. In addition to the cooperation provisions

 in the May Order, the Sale Process Parties, including CITGO and PDVH, and each of their

 subsidiaries, including their directors, officers, managers, employees, agents, and advisors, shall

 promptly cooperate and comply with the requests of the Special Master. If the Special Master

 specifically invokes this paragraph 32 in connection with any such request, then the person or

 entity that is the subject or recipient of such request shall comply no later than five (5) business

 days after the date upon which the request was made, unless the Special Master sets a different

 deadline for which a response is due. If any person objects to a request by the Special Master that

 specifically invokes this paragraph 32, including objections based on a belief that such request is

 unreasonable, such person shall file a motion with the Court seeking relief from the Special

 Master’s request. Absent a motion seeking relief from the Court, the Special Master may (but

 shall have no obligation to) explain the basis of his request to the subject or recipient; provided
                                                 21
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 23 of 81 PageID #: 9308




 that, if requested by the subject or recipient, the Special Master shall meet and confer with such

 person at least one business day before such person’s deadline to file a motion seeking relief from

 the Special Master’s request. The Special Master may, in his sole discretion, recommend to the

 Court appropriate sanctions with respect to any person or entity that fails to promptly comply with

 a request absent a timely request for relief from the Court. For the avoidance of doubt, the terms

 of this paragraph are in addition to the terms of the May Order; provided that the scope of the May

 Order shall in no way be read to limit the effect of this paragraph.

                33.     CITGO Management Team. Without limiting paragraph 32, if requested

 by the Special Master, CITGO shall use reasonable efforts to make members of the CITGO

 management team available for meetings with bidders or potential bidders, which may include, in

 the Special Master’s sole discretion, the most senior members of the CITGO management team.

 CITGO shall further use reasonable efforts to timely respond to the Special Master’s diligence

 requests or bidder-specific questions, including, if applicable, by providing accurate and complete

 due diligence materials, documentation, and backup support requested by the Special Master.

                34.     Additional Powers of the Special Master. In addition to the duties and

 powers set forth in this Order, the Special Master shall have all of the powers and duties set forth

 in prior orders of the Court, including the May Order. Without limiting the foregoing, the Special

 Master may issue, without limitation, orders, subpoenas and interrogatories to any person in the

 course of performing his duties. Further, the Special Master may, in his sole discretion and

 consistent with Rule 53 of the Federal Rules, issue orders to compel delivery of information from

 any person or entity in connection with implementing the Sale Procedures, including to ensure a

 comprehensive and value-maximizing sale process, to ensure that property that is directly or

 indirectly the subject of this Order is not transferred or otherwise encumbered by the Venezuela



                                                  22
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 24 of 81 PageID #: 9309




 Parties or to determine the amount of claims against the Venezuela Parties. Following consultation

 with the Sale Process Parties, the Special Master may by order impose on a party any non-contempt

 sanction provided by Rule 37 or Rule 45 of the Federal Rules, and may recommend a contempt

 sanction against a party and sanctions against a nonparty, consistent with Rule 53(c) of the Federal

 Rules.

                                        Additional Provisions

                35.     Rosneft Trading S.A. On August 31, 2018, Rosneft Trading S.A. (together

 with any successor in interest, “RTSA”) submitted to this Court’s jurisdiction by filing Rosneft

 Trading S.A.’s Motion to Intervene (D.I. 100), which the Court granted on December 12, 2019

 (D.I. 154). By no later than twenty-one calendar days following entry of this Order and service of

 this Order by the Special Master on counsel of record for both RTSA and PDVSA, each of RTSA

 and PDVSA shall each deliver to the Special Master a separate statement (each statement,

 a “Disclosure Statement”) on a non-confidential basis indicating the amount of any outstanding

 balance of obligations, if any, purported to still be secured by a pledge of the equity of CITGO

 Holding (each, a “CITGO Holding Pledge”) as well as copies of any documents evidencing any

 obligations whether now or previously owed. In addition to the foregoing, each Disclosure

 Statement shall state, at a minimum:

                •     whether the disclosing party or any of its affiliates has entered into any
                      (a) export agreement that has not expired or otherwise been terminated (or may
                      not be expired or may not yet have been terminated) and is secured by a CITGO
                      Holding Pledge, including any amendments, modifications, or other changes
                      (each, an “Export Agreement”), (b) any loan, prepayment agreement,
                      guarantee agreement, other agreements related to obligations owed under an
                      Export Agreement or any other type of agreement that has outstanding
                      obligations (or may have obligations in the future) purported to be secured by
                      a CITGO Holding Pledge or (c) any other document or agreement that has
                                                 23
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 25 of 81 PageID #: 9310




                     outstanding obligations (or may have obligations in the future) purported to be
                     secured by a pledge of shares or other equity interests in CITGO Holding in
                     favor of RTSA, its successor in interest, or any assignee (collectively, the
                     documents in (a), (b), and (c), the “RTSA Documents”);

               •     if the RTSA Documents purport to have outstanding obligations (or may have
                     obligations in the future) that remain secured by a pledge on the shares or other
                     equity interests of CITGO Holding, the date under which such obligations will
                     be complete or are anticipated to be complete and any facts relevant to
                     determining the date that such obligations will be complete;

               •     any information in RTSA’s, PDVSA’s or any of their affiliates’ possession, as
                     applicable, regarding the specific and precise physical location of any shares
                     or interests of CITGO Holding pledged in favor of RTSA, its successor, or any
                     assignee or any other facts relevant for determining the physical location of
                     such shares or interests and the custodian of such shares or interests;

               •     if RTSA has sold or otherwise assigned its obligations secured by any pledge
                     on the equity of CITGO Holding, RTSA and PDVSA shall submit any
                     documentation evidencing such transfer (and any OFAC license obtained in
                     connection with such transfer) and use all reasonable efforts to detail what
                     amounts were outstanding at the time of such transfer or assignment; and

               •     any other information reasonably pertinent to the Court’s inquiry regarding the
                     RTSA Documents as to which RTSA, PDVSA, or their affiliates have or
                     should have knowledge.

               36.      In connection with each Disclosure Statement, the disclosing party shall

 deliver copies by email to the Special Master of any agreements, amendments, and available

 support for any outstanding balance or facts regarding such outstanding balance, if any. RTSA

 and PDVSA shall cooperate with and otherwise comply with any reasonable follow-up questions

 by the Special Master or his Advisors.

                                                  24
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 26 of 81 PageID #: 9311




                37.     If RTSA or PDVSA fail to respond or otherwise provide sufficient

 documentation of any alleged obligations, the Special Master shall file a report and

 recommendation with the Court that includes a proposed order to be issued by the Court in

 response to the failure of either RTSA or PDVSA to comply with this Order, which may include,

 with respect to RTSA, a permanent injunction enjoining RTSA and any entity or person directly

 or indirectly controlled by RTSA from enforcing any pledge or claim against the equity of CITGO

 Holding. If either RTSA or PDVSA demonstrate to the Special Master that it is acting in good

 faith and working to provide the requested information within a reasonable period of time, the

 Special Master may, in his sole discretion, extend the twenty-one calendar day deadline to submit

 the Disclosure Statement and copies of related documents; provided that the Special Master is not

 obligated to grant such an extension.

                38.     Dispute Resolution. All bidders that participate in the sale and bidding

 process shall be deemed to have (a) consented to the jurisdiction of the Court to enter any order or

 orders, which shall be binding in all respects, in any way related to the Sale Procedures or Bidding

 Procedures, the bid process, the Auction, the Sale Hearing, or the construction, interpretation, and

 enforcement of any agreement or any other document relating to a Sale Transaction; (b) waived

 any right to a jury trial in connection with any disputes relating to the Sale Procedures or Bidding

 Procedures, the bid process, the Auction, the Sale Hearing, or the construction, interpretation, and

 enforcement of any agreement or any other document relating to a Sale Transaction; and

 (c) consented to the entry of a final order or judgment in any way related to the Sale Procedures or

 Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the construction,

 interpretation, and enforcement of any agreement or any other document relating to a Sale




                                                 25
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 27 of 81 PageID #: 9312




 Transaction if it is determined that the Court would lack jurisdiction to enter such a final order or

 judgment absent the consent of the parties.

                39.     Communications & Negotiations with Third Parties.               The Special

 Master is authorized and empowered, in his sole discretion and at any time, to communicate and,

 as applicable, negotiate with any bidder, potential bidder, or governmental or regulatory body.

 Further, in consultation with the Sale Process Parties, the Special Master is authorized and

 empowered, in his sole discretion and at any time, to communicate and, as applicable, negotiate

 with any other person or entity, including any contract counterparty, any indenture trustee,

 administrative agent, or collateral agent, any holders of that certain series of bonds issued by

 PDVSA due in 2020 (the “PDVSA 2020 Bondholders”) or other person related to PDVH,

 CITGO, and their affiliates to the extent reasonably necessary or desirable in connection with

 implementation of the Sale Procedures and any Sale Transaction. If the Special Master determines

 it is reasonably necessary or desirable to negotiate a change, modification, or amendment to, or

 seek a consent or waiver under, any contract of PDVH, CITGO, or any of their subsidiaries in

 connection with any Bid or Potential Bid or implementation of the Sale Procedures or any Sale

 Transaction, including with respect to any “change-of-control” provisions in any contract, the

 Special Master shall work with PDVH and CITGO, as applicable, to negotiate such change,

 modification, amendment, consent, or waiver. If either PDVH or CITGO, as applicable, does not

 cooperate with or otherwise consent to any particular negotiation, change, modification,

 amendment, consent, or waiver, the Special Master shall seek additional guidance from the Court.

                40.     Communications with Potential Bidders. The Sale Process Parties shall

 not, directly or indirectly, contact or otherwise communicate with any potential bidders regarding

 this Order, the Sale Procedures, any bid or potential bid, or any Sale Transaction, other than as



                                                  26
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 28 of 81 PageID #: 9313




 expressly permitted in writing by the Special Master. For the avoidance of doubt, this provision

 does not prevent or prohibit contact or communications in the ordinary course of business

 consistent with past practice on matters unrelated to this Order, the Sale Procedures, any bid or

 potential bid, or any Sale Transaction.

                41.     The Sale Process Parties may propose a list of Potential Bidders for the

 Special Master to solicit Bids from in connection with the Marketing Process and the Special

 Master shall consider in good faith inclusion of such Potential Bidders. If the Special Master elects

 to exclude or declines to solicit a Bid from a Potential Bidder identified by a Sale Process Party,

 the Special Master shall notify the applicable Sale Process Party of such decision as soon as

 reasonably practicable thereafter and, if appropriate, explain his rationale for the decision. If the

 applicable Sale Process Party reasonably believes that the Special Master inappropriately or

 unfairly excluded or declined to solicit a Bid from a Potential Bidder identified by such Sale

 Process Party, then such Sale Process Party shall file a letter that shall not exceed three pages with

 the Court and serve such letter on the Special Master and the other Sale Process Parties. The

 Special Master shall have two business days following service to respond by letter not to exceed

 three pages. After considering the parties’ submissions, the Court will issue an appropriate order.

                42.     Communications among Sale Process Parties. Subject in all cases to the

 Special Master Confidentiality Order (D.I. 291) (the “Protective Order”), nothing in this Order

 prohibits the Sale Process Parties from communicating with each other; provided that such

 communications (i) do not involve or relate to colluding in connection with a Bid that has been

 submitted or may be submitted by the applicable Sale Process Party or a Bid by any Potential

 Bidder; and (ii) are not intended to frustrate the Marketing Process or the Sale Procedures. For the

 avoidance of doubt, this provision is not intended to limit in any way the ability of some or all of



                                                  27
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 29 of 81 PageID #: 9314




 the Sale Process Parties to discuss settlement or satisfaction of any Attached Judgment or to discuss

 the terms, content, or grounds of any potential objection to be filed with the Court. The Special

 Master shall consult with the Sale Process Parties periodically and as appropriate in implementing

 the Sale Procedures.

                43.     Sharing of Information with Potential Bidders. Upon giving notice to

 the applicable Sale Process Party, the Special Master shall be permitted, in his sole discretion, to

 share any and all information obtained related to the Sale Process Parties, regardless of whether

 marked or designated “confidential” or “highly confidential” pursuant to the Protective Order, with

 any bidder or potential bidder that has entered into a confidentiality arrangement in the form

 attached hereto as Exhibit 4; provided that the Special Master shall be authorized to make

 reasonable changes to the extent requested by a Potential Bidder. The Special Master shall exercise

 reasonable care in providing confidential information to bidders and Potential Bidders and, if

 applicable, shall use reasonable efforts to consult any Sale Process Party that marks or designates

 any information as “confidential” or “highly confidential” prior to its disclosure to any Potential

 Bidder.   The Special Master shall use reasonable efforts to consult PDVH and CITGO in

 connection with sharing competitively sensitive information and, if determined to be appropriate

 by the Special Master, to establish firewall protections or “clean team” protocols with respect to

 any Potential Bidder that is a competitor, customer or supplier or under such other circumstances

 as the Special Master determines to be appropriate.

                44.     Sharing of Information with the United States. The Special Master shall

 be authorized to share with the United States information obtained related to the Sale Process

 Parties and any bidder or potential bidder that the Special Master determines, in his sole discretion,

 is reasonably necessary or desirable in connection with the issuance of any regulatory approval or



                                                  28
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 30 of 81 PageID #: 9315




 is reasonably necessary or desirable in connection with implementation of the Sale Procedures and

 any Sale Transaction, including any guidance or license from OFAC, provided that the Special

 Master shall request confidential treatment of information shared with the United States that has

 been designated as confidential or highly confidential by a Sale Process Party.

                45.     Engagement of Advisors. The Special Master has retained, as approved

 by the May Order and as affirmed by this Order, the Advisors. The Special Master’s engagement

 of Evercore, pursuant to the Proposed Evercore Engagement Letter, is hereby approved and the

 terms of the Engagement Letter in all respects shall be binding on the Special Master, including

 with respect to payment of the Upfront Amount of the Sale Fee by the Sale Process Parties. Any

 amounts owed to Evercore under the Proposed Evercore Engagement Letter shall be payable to

 Evercore pursuant to the terms of the May Order, including the Sale Fee and the Upfront Amount

 of the Sale Fee; provided that in no circumstance absent further order of the Court, shall any Sale

 Fee (other than the Upfront Amount) be payable directly by the Sale Process Parties and any such

 amount shall, in each circumstance, be payable out of any proceeds or other cash consideration

 provided in connection with a Sale Transaction; provided further that, notwithstanding anything

 to the contrary in the May Order, any Sale Fee under the Proposed Evercore Engagement Letter

 shall be paid in full in cash before any Sale Process Party is reimbursed for Transaction Expenses

 paid pursuant to this Order or the May Order.

                46.     Judicial Immunity & Exculpation. The Special Master is entitled to

 judicial immunity in performing his duties pursuant to this Order, including all actions taken to

 implement the Sale Procedures, and all other orders of the Court. The Special Master’s Advisors

 are entitled to judicial immunity in connection with all actions taken at the direction of, on behalf

 of, or otherwise in connection with representation of or advising the Special Master. No person or



                                                  29
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 31 of 81 PageID #: 9316




 entity shall be permitted to pursue any cause of action or commence or prosecute any suit or

 proceeding against the Special Master or the Advisors, or their respective employees, officers,

 directors, attorneys, auditors, representatives, agents, successors or assigns, for any reason

 whatsoever relating to the Crystallex Case, implementation of the Sale Procedures, or in

 connection with any Sale Transaction, or the performance of the Special Master’s and his

 Advisors’ duties pursuant to this Order or any other orders of the Court, or any act or omission by

 the Special Master or any Advisor in connection with the foregoing. All interested persons and

 entities, including but not limited to the Sale Process Parties, any purchaser or prospective

 purchaser of the PDVH Shares, and all persons acting in concert with them, are hereby enjoined

 and restrained from pursuing any such cause of action or commencing any such action or

 proceeding. If any person or entity attempts to pursue any such cause of action or commence any

 suit or proceeding against the Special Master or any of the Advisors with knowledge of this Order

 (or continues to pursue or prosecute any cause of action, suit or proceeding after having received

 notice of this Order), the Court shall issue an order to show cause to such person or entity and a

 hearing will be scheduled to consider appropriate relief, which may include payment of fees and

 expenses incurred by the Special Master or any of the Advisors in connection therewith. To the

 maximum extent permitted by applicable law, neither the Special Master nor his Advisors nor their

 respective employees, officers, directors, attorneys, auditors, representatives, agents, successors

 and assigns will have or incur, and are hereby released and exculpated from, any claim, obligation,

 suit, judgment, damage, demand, debt, right, cause of action, remedy, loss, and liability for any

 claim in connection with or arising out of all actions taken to implement the Marketing Process,

 Sale Procedures, Bidding Procedures, or Sale Transaction, or the performance of the Special

 Master’s and his Advisors’ duties pursuant to this Order and all other orders of the Court.



                                                 30
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 32 of 81 PageID #: 9317




                  47.   Payment of Transaction Expenses.             The Special Master shall be

 compensated and reimbursed for all expenses (including fees and expenses of his Advisors) on a

 monthly basis by the Sale Process Parties pursuant to the procedures set forth in the May Order

 (collectively, such compensation and expenses, the “Transaction Expenses”); provided that the

 Special Master shall have the discretion to seek from the Court to reallocate payment of any

 Transaction Expenses if the circumstances require (e.g., if any single Sale Process Party generates

 an inordinate number of disputes or if a Sale Process Party’s position in a dispute is found to be

 unreasonable).

                  48.   No less frequently than once a month, the Special Master shall provide the

 Sale Process Parties (and the Court, if requested) with a budget setting out a 13-week estimate of

 his and his Advisors’ anticipated fees and expenses (the “Budget”). The Budget shall be subject

 to review by the Sale Process Parties and may be updated by the Special Master from time to time

 in his discretion and as a change in circumstances requires it; provided that approval of the Special

 Master’s and his Advisors’ fees and expenses shall remain subject to the Court’s approval after

 considering any timely objections from the Sale Process Parties. The Special Master shall submit

 the initial Budget to the Sale Process Parties two weeks following entry of this Order.

                  49.   Location of PDVH Shares. By no later than 30 calendar days after entry

 of this Order, the Venezuela Parties, including PDVSA, shall inform the Special Master as to the

 specific and precise physical location of the PDVH Shares held by PDVSA or any other facts

 relevant for determining the physical location of the PDVH Shares held by PDVSA and the

 custodian of the shares. If the applicable Venezuela Party is unaware of the location of the PDVH

 Shares, such party shall inform the Special Master as such in writing. If at any point thereafter the




                                                  31
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 33 of 81 PageID #: 9318




 applicable Venezuela Party becomes aware of any change in circumstance regarding the location

 of the PDVH Shares, then such party shall update the Special Master in writing.

                50.     If the location of the PDVH Shares cannot be located with reasonable

 precision or if the Special Master reasonably determines that the custodian of the PDVH Shares is

 unlikely to cooperate in connection with an order compelling the person or entity to transfer the

 PDVH Shares in connection with any Sale Transaction, the Special Master shall file a

 recommendation with the Court in advance of the Sale Hearing regarding the appropriate steps to

 be taken to ensure that the Successful Bidder is able to actually purchase the applicable PDVH

 Shares in connection with the applicable Sale Transaction. The Special Master’s recommendation

 may include, if appropriate, an order compelling PDVH to issue new certificates or uncertificated

 shares to the applicable Successful Bidder and cancel the registration of the shares attached to the

 books of PDVH.

                51.     Other Provisions. All provisions of the May Order shall remain in full

 force and effect, except for any that directly and irreconcilably conflict with an express provision

 of this Order; provided that nothing in the May Order shall in any way be used to limit the scope

 of the terms and provisions of this Order.

                52.     The Special Master is authorized to make non-substantive changes to the

 Bidding Procedures, the Sale Notice, and any related documents without further order of the Court,

 including, without limitation, changes to correct typographical and grammatical errors.

                53.     The terms and conditions of this Order shall be immediately effective and

 enforceable upon its entry.




                                                 32
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 34 of 81 PageID #: 9319




                54.     In addition to and without limiting any of the provisions set forth herein, the

 Special Master is authorized to take all reasonable steps necessary or appropriate to carry out this

 Order.

                55.     This Court shall retain jurisdiction to hear and determine all matters arising

 from or related to the implementation, interpretation, or enforcement of this Order.



 Dated:   ___________________, 2021
          Wilmington, Delaware


                                               HONORABLE LEONARD P. STARK
                                               UNITED STATES DISTRICT JUDGE




                                                  33
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 35 of 81 PageID #: 9320




                                   Exhibit 1

                               Bidding Procedures
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 36 of 81 PageID #: 9321




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 ---------------------------------------------------------------------------------------------------------------------
 CRYSTALLEX INTERNATIONAL                                     :
 CORPORATION,                                                 :
                                                              :
                   Plaintiff,                                 :
                                                              :
          v.                                                  :        Misc. No. 17-151-LPS
                                                              :
 BOLIVARIAN REPUBLIC                                          :
 OF VENEZUELA,                                                :
                                                              :
                   Defendant.                                 :
 ---------------------------------------------------------------------------------------------------------------------

                                          BIDDING PROCEDURES

                                                     Overview

 On January 14, 2021, the United States District Court for the District of Delaware (the “Court”)
 issued an opinion and corresponding order setting forth certain contours for the sale of the shares
 of PDV Holding, Inc. (“PDVH”) owned by Petróleos de Venezuela, S.A. (“PDVSA”) in
 connection with the above-captioned proceeding (the “Crystallex Case”). In furtherance thereof,
 the Court appointed Robert B. Pincus as special master (the “Special Master”) on April 13, 2021
 to assist the Court with the sale of PDVSA’s shares of PDVH.

 On [___], 2021, the Court entered an order (Docket No. __) (the “Sale Procedures Order”),
 which, among other things, authorized the Special Master to solicit bids for the sale of the shares
 of PDVH and related transactions (collectively, a “Sale Transaction”) and approved these
 procedures and accompanying notices (the “Bidding Procedures”) for the consideration of the
 highest bid that the Special Master believes to be capable of being timely consummated after taking
 into account the factors set forth below in connection therewith. 1

 These Bidding Procedures describe, among other things: (i) the procedures for bidders to submit
 bids for shares of PDVH; (ii) the manner in which bidders and bids become Qualified Bidders and
 Qualified Bids, respectively; (iii) the process for negotiating the bids received; (iv) the conduct of
 any Auction if the Special Master receives Qualified Bids; (v) the procedure for the ultimate
 selection of any Successful Bidder; and (vi) the process for approval of a Sale Transaction at the
 Sale Hearing (each, as defined herein).



 1
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Sale
 Procedures Order.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 37 of 81 PageID #: 9322




 The Special Master may, subject to the exercise of his reasonable judgment, in a manner
 consistent with his duties to the Court, and in good faith consultation with the Sale Process
 Parties (as defined below), modify, delay implementation of, or terminate these Bidding
 Procedures, waive terms and conditions set forth herein, extend any of the deadlines or other
 dates set forth herein or adjourn any Auction and/or Sale Hearing, in each case, at any time
 and without specifying the reasons therefor, to the extent not materially inconsistent with
 these Bidding Procedures and/or the Sale Procedures Order. The Special Master may also,
 in his sole discretion, terminate discussions with any or all prospective bidders at any time
 and without specifying the reasons therefor.

                                         Summary of Important Dates

                               Key Event                                                       Deadline

Special Master to Launch Marketing Process and
Establish Data Room in accordance with terms of the Sale                                  Launch (“L”)
Procedures Order. 2

Deadline to Submit Non-Binding Indications of Interest                                      L+ 45 days

Deadline to Submit Stalking Horse Bids                                                      L+ 90 days

Deadline for Special Master to Designate Stalking Horse
                                                                                           L + 150 days
Bidder and Enter into Stalking Horse Agreement
                                                                             As soon as reasonably practicable
Deadline for Special Master to File Notice of Stalking
                                                                            following designation by the Special
Horse Bidder
                                                                                          Master
Deadline to Submit Bids                                                                    L + 210 days

Deadline for Special Master to Notify Bidders of Status as
                                                                                           L + 217 days
Qualified Bidders

Auction to be conducted at the offices of Potter Anderson
& Corroon LLP (1313 N. Market Street, 6th Floor,
Wilmington, DE 19801-6108) or such other location as is                                    L + 230 days
mutually agreeable to the Special Master and each of the
Sale Process Parties
                                                                             As soon as reasonably practicable
                                                                            following conclusion of the Auction
Deadline to File Notice of Successful Bid
                                                                              or, if no Auction, selection of the
                                                                                        Successful Bid


 2
   Prior to launch of the marketing process, a notice will be filed on the docket of the Crystallex Case setting forth the
 specific date of each deadline.



                                                            2
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 38 of 81 PageID #: 9323




Deadline to File Objections to Sale Transaction                           L + 250 days

Deadline for Parties to Reply to Objections to Sale
                                                                          L + 263 days
Transaction

Sale Hearing                                                              L + 270 days

                              Assets To Be Sold: Shares of PDVH

 Interested parties may submit bids for the purchase and sale of some or all of the shares of PDVH
 in accordance with the terms and conditions set forth herein. To avoid any ambiguity, parties may
 submit bids for less than 100% of the shares of PDVH so long as such bid satisfies the Attached
 Judgments.

 PDVH is the sole shareholder and direct parent of CITGO Holding, Inc. (“CITGO Holding”),
 which in turn is the sole shareholder and direct parent of CITGO Petroleum Corporation (“CITGO
 Petroleum,” and together with CITGO Holding, “CITGO”).

                                          Due Diligence

 The Special Master will post copies of certain documents available to the Special Master related
 to the shares of PDVH and CITGO to the confidential electronic data room (the “Data Room”)
 managed by the Special Master. To access the Data Room, an interested party must submit to the
 Special Master’s Advisors:

                i.     an executed confidentiality agreement substantially in the form attached to
                       the Sale Procedures Order; and

               ii.     sufficient information, as reasonably determined by the Special Master, to
                       allow the Special Master to determine that the interested party intends to
                       access the Data Room for a purpose consistent with these Bidding
                       Procedures.

 An interested party that meets the aforementioned requirements to the reasonable satisfaction of
 the Special Master shall be a “Potential Bidder.” As soon as reasonably practicable, the Special
 Master will provide such Potential Bidder access to the Data Room; provided that, such Data
 Room access and access to any other due diligence materials and information may be terminated
 by the Special Master in his sole discretion at any time for any reason whatsoever, including that
 a Potential Bidder does not become a Qualified Bidder, these Bidding Procedures are terminated,
 the Potential Bidder breaches any obligations under its confidentiality agreement, the Special
 Master becomes aware that information submitted by the Potential Bidder is inaccurate or
 misleading or the Potential Bidder is unable to provide sufficient information to demonstrate that
 it has the financial wherewithal to consummate a Sale Transaction. The Special Master may
 restrict or limit access of any Potential Bidder to the Data Room if the Special Master determines,
 based on his reasonable judgment, that certain information in the Data Room is sensitive,
 proprietary or otherwise not appropriate for disclosure to such Potential Bidder.



                                                  3
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 39 of 81 PageID #: 9324




 Each Potential Bidder shall comply with all reasonable requests for information and due diligence
 access by the Special Master and his Advisors regarding the ability of such Potential Bidder to
 consummate a Sale Transaction.

 The Special Master may provide any Potential Bidder with any additional information requested
 by Potential Bidders (subject to any restrictions pursuant to applicable law, rule or regulation) that
 the Special Master believes to be reasonable and appropriate under the circumstances. All
 additional due diligence requests shall be directed to the Special Master’s financial advisor,
 Evercore Group L.L.C. (“Evercore”) (Attn: Ray Strong (ray.strong@evercore.com); William
 Hiltz (hiltz@evercore.com); Patrick O’Shea (patrick.oshea@evercore.com); David Ying
 (ying@evercore.com); and Stephen Goldstein (stephen.goldstein@evercore.com)).

 Neither the Special Master nor any of his representatives shall be obligated to furnish any
 information of any kind whatsoever relating to PDVH or any of its subsidiaries to any person or
 entity who (i) is not a Potential Bidder, (ii) does not comply with the participation requirements
 set forth herein, or (iii) in the case of competitively sensitive information, is a competitor of PDVH
 or any of its direct or indirect subsidiaries.

 Each of the Sale Process Parties may recommend to the Special Master documents or additional
 information to be included in the Data Room.

                                Non-Binding Indications of Interest

 Parties who are interested in purchasing shares of PDVH are strongly encouraged to submit to the
 Special Master by [Launch + 45 days] at 4:00 p.m. (ET) a written non-binding indication of
 interest that identifies the percentage of PDVH shares they are seeking to purchase (each a “Non-
 Binding Indication of Interest”). Non-Binding Indications of Interest should be sent to the
 Special Master’s investment banker, Evercore (Attn: Ray Strong (ray.strong@evercore.com);
 William Hiltz (hiltz@evercore.com); Patrick O’Shea (patrick.oshea@evercore.com); David Ying
 (ying@evercore.com); and Stephen Goldstein (stephen.goldstein@evercore.com)).

 Submitting a Non-Binding Indication of Interest by the deadline listed herein does not obligate the
 interested party or the Special Master to consummate a transaction and does not obligate the
 interested party to submit a formal bid or otherwise further participate in the bidding process. It
 also does not exempt an interested party from having to submit a Qualified Bid by the applicable
 Bid Deadline or to comply with these Bidding Procedures to participate in any subsequent Auction
 for the shares in which such party is indicating an interest, all as described below. For the
 avoidance of doubt, a party that does not submit a Non-Binding Indication of Interest is not
 precluded from submitting a Qualified Bid by the Bid Deadline.

 The Special Master requests (and strongly encourages) Potential Bidders to, at a minimum, include
 the following items in their Non-Binding Indication of Interest:

               i.       the percentage of shares of PDVH to be included in the interested party’s
                        bid;




                                                   4
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 40 of 81 PageID #: 9325




           ii.    the cash purchase price in U.S. dollars that the interested party would be
                  prepared to pay, the amount and a detailed description of any non-cash
                  components of the purchase price and a brief description of the
                  methodology used by the interested party to select its proposed value;

          iii.    any minority shareholder rights, protections, or other desired terms in
                  connection with any bid for less than 100% of the PDVH Shares;

           iv.    expected sources and uses for payment of the purchase price, including
                  either confirmation that no financing would be required to consummate a
                  Sale Transaction, or alternatively, the type and amount of any financing that
                  would be so required and confirmation that such financing would not be a
                  condition to consummation of a Sale Transaction;

           v.     identification of the acquiring entity that would be party to a Sale
                  Transaction and details regarding the ownership of such entity;

           vi.    a description of any and all shareholder, regulatory or other third-party
                  approvals, consents and notifications and other conditions that the interested
                  party views as being necessary to consummate the Sale Transaction and the
                  interested party’s expected timeline for satisfying such conditions or
                  approvals;

          vii.    the interested party’s consent for the Special Master, in his discretion, to
                  share information with U.S. Government regulators, including the
                  Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
                  pertaining to such interested party or the Non-Binding Indication of Interest;

         viii.    any material assumptions underlying the Non-Binding Indication of Interest
                  regarding the interested party’s determination of a purchase price or the
                  assets to be purchased, including the interested party’s proposed treatment
                  of the outstanding indebtedness of PDVH and its subsidiaries and the
                  purported pledge of shares of CITGO Holding (the “CITGO Holding
                  Pledge”) for the benefit of holders of that certain series of bonds issued by
                  PDVSA due in 2020 (the “PDVSA 2020 Bondholders”);

           ix.    sufficient information to demonstrate that the interested party has the
                  financial wherewithal to timely consummate a Sale Transaction;

           x.     a specific and comprehensive list of all due diligence information and
                  meetings with management (including site visits) and others which the
                  interested party would require in order to be able to submit a definitive,
                  binding offer without due diligence conditions and the interested party’s
                  specific plans and timeline for completion of such due diligence;

           xi.    any internal or other approvals that would be required by the interested party
                  in order to execute definitive documentation in respect of a Sale Transaction
                  and the interested party’s expected timeline for obtaining such approvals,


                                            5
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 41 of 81 PageID #: 9326




                        and an indication as to any board, committee or other internal approvals or
                        support the interested party has obtained in connection with submission of
                        the Non-Binding Indication of Interest; and

             xii.       any other factors that are relevant to the Non-Binding Indication of Interest.


                                            Bid Deadline

 A Potential Bidder that desires to submit a bid for shares of PDVH shall deliver electronic copies
 of its bid so as to be received by the Special Master no later than [Launch Date + 210 days] at
 4:00 p.m. (ET) (the “Bid Deadline”); provided that, the Special Master may, in consultation with
 the Sale Process Parties, upon consideration of relevant factors, including any Non-Binding
 Indications of Interest received by the Special Master, accelerate or extend the Bid Deadline
 without further order of the Court subject to providing notice to all Potential Bidders and any
 Stalking Horse Bidder. The submission of a bid by the Bid Deadline shall constitute a binding
 and irrevocable offer to acquire the assets specified in such bid. The Special Master will have
 the right in his sole discretion to prohibit any party that does not submit a bid by the Bid Deadline
 from (i) submitting any offer after the Bid Deadline or (ii) participating in any Auction.

 Bids should be submitted by email to the following representatives of the Special Master:

          Weil, Gotshal & Manges LLP                                    Evercore
              Ray C. Schrock, P.C.                                     Ray Strong
            (Ray.Schrock@weil.com)                            (ray.strong@evercore.com)
                Michael J. Aiello                                     William Hiltz
           (Michael.Aiello@weil.com)                             (hiltz@evercore.com)
              Alexander W. Welch                                       David Ying
          (Alexander.Welch@weil.com)                             (ying@evercore.com)
                Renee M. Pristas                                   Stephen Goldstein
            (Renee.Pristas@weil.com)                      (stephen.goldstein@evercore.com)
                Jason Hufendick                                      Patrick O’Shea
          (Jason.Hufendick@weil.com)                        (patrick.oshea@evercore.com)


                              Designation of Stalking Horse Bidder

 Designation of Stalking Horse Bidder. A Potential Bidder that desires to make a stalking horse
 bid (each a “Stalking Horse Bidder,” and its bid, a “Stalking Horse Bid”) shall deliver electronic
 copies of its Stalking Horse Bid so as to be received by the Special Master no later than [Launch
 + 90 days] at 4:00 p.m. (ET) (the “Stalking Horse Bid Deadline”); provided that, the Special
 Master may, in consultation with the Sale Process Parties, extend the Stalking Horse Bid Deadline
 without further order of the Court subject to providing notice to all Potential Bidders. A Stalking
 Horse Bid shall include and be consistent with the form and content of a Bid explained in the
 following section and may provide for the provision of Stalking Horse Bid Protections (as defined
 below).



                                                  6
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 42 of 81 PageID #: 9327




 Following the Stalking Horse Bid Deadline, the Special Master may, in consultation with the Sale
 Process Parties, designate a Stalking Horse Bidder and, following approval from the Court, enter
 into an agreement (a “Stalking Horse Agreement”) with such Stalking Horse Bidder. To the
 extent the Special Master designates any Stalking Horse Bidder, the Special Master shall promptly
 and as soon as reasonably practicable file with the Court a notice (the “Notice of Stalking Horse
 Bidder”) that identifies the Stalking Horse Bidder, discloses any Stalking Horse Bid Protections,
 specifies the equity value implied by the total enterprise value of the Stalking Horse Bid as
 reasonably determined by the Special Master (the “Implied Value” and the Implied Value of the
 Stalking Horse Bid, the “Stalking Horse Bid Implied Value”), and attaches the Stalking Horse
 Agreement.

 Good Faith Deposit. Upon entry into the Stalking Horse Agreement by the Special Master, the
 Stalking Horse Bidder shall make a cash deposit that is refundable under the circumstances
 described in these Bidding Procedures in the amount of ten percent (10%) of the Stalking Horse
 Bid Implied Value, unless otherwise agreed to by the Special Master, in consultation with the Sale
 Process Parties and the Stalking Horse Bidder.

 Stalking Horse Bid Protections. In connection with any Stalking Horse Agreement, the Special
 Master may, subject to Court approval, agree to: (i) establish initial overbid minimum and
 subsequent bidding increment requirements not to exceed 5.0% of the Stalking Horse Bid Implied
 Value, subject to adjustment for any Bids for a lesser percentage of the PDVH Shares than the
 Stalking Horse Bid; (ii) a break-up fee in an amount agreed to by the Special Master in
 consultation with the Sale Process Parties (as defined herein) but not to exceed 3.0% of the Stalking
 Horse Bid Implied Value (a “Termination Payment”) payable either (a) in the event that an
 overbid is consummated, out of the proceeds from the consummation of such overbid or (b) by
 PDVH, CITGO Holding, and CITGO Petroleum in circumstances where any of PDVH, CITGO
 Holding, and/or CITGO Petroleum is materially responsible for the events that give rise to
 termination of the Stalking Horse Agreement; (iii) provide that if the Stalking Horse Bidder bids
 on shares of PDVH at the Auction, the Stalking Horse Bidder will be entitled to a credit up to the
 amount of any Termination Payment against the increased purchase price for its subsequent Bid;
 (iv) provide for the reimbursement of reasonable and documented fees and expenses actually
 incurred by the Stalking Horse Bidder by PDVH, CITGO Holding and CITGO Petroleum solely
 under certain circumstances in which the transactions contemplated by the Stalking Horse
 Agreement are not consummated (“Expense Reimbursement”); (v) provide that any sale order
 shall seek to transfer the PDVH Shares free and clear of any claims upon them; and (vi) provide
 other reasonable, appropriate or customary protections to a Stalking Horse Bidder (the bid
 protections described in this paragraph collectively are referred to as the “Stalking Horse Bid
 Protections”). The amount and a description of any Stalking Horse Bid Protections shall be
 included in the Notice of Stalking Horse Bidder.

 Following approval from the Court, the Stalking Horse Bid Protections shall be binding upon the
 Special Master’s entry into the Stalking Horse Agreement.

 Designation of Back-Up Bid. In the event that the Special Master does not receive any Qualified
 Bids by the Bid Deadline (other than the Stalking Horse Bid), the Stalking Horse Bidder shall be
 deemed the Successful Bidder with respect to the assets specified in such bidder’s Stalking Horse
 Bid or the Stalking Horse Agreement, as applicable. If, however, the Special Master identifies a


                                                  7
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 43 of 81 PageID #: 9328




 Bid other than the Stalking Horse Bid as the Successful Bid, then the Stalking Horse Bid may be
 designated by the Special Master as a back-up bid (the “Back-Up Bid” and such bidder,
 the “Back-Up Bidder”). Except as otherwise agreed in a Stalking Horse Agreement, the Back-
 Up Bid shall remain open and irrevocable until the earliest to occur of: (i) consummation of a Sale
 Transaction with the Successful Bidder; (ii) the release of such Back-Up Bid by the Special Master
 in writing; and (iii) 180 days from the announcement of the Back-Up Bid (unless otherwise agreed
 to by the Special Master, in consultation with the Sale Process Parties) (such date, the “Back-Up
 Bid Expiration Date”).

 If a Sale Transaction with a Successful Bidder is terminated prior to the Back-Up Bid Expiration
 Date, the Back-Up Bidder shall be deemed a Successful Bidder and shall be obligated to
 consummate the transactions contemplated by the Back-Up Bid as if it were a Successful Bid;
 provided that the Special Master is not required to accept any bid or designate a Successful Bid or
 Back-Up Bid.

                                         Form and Content of Bid

         A bid is a signed document from a Potential Bidder received by the Special Master by the
 applicable Bid Deadline that identifies the proposed purchaser by its legal name and any other
 party that will be participating in connection with the bid (a “Bid”). To be considered for selection
 as a Stalking Horse Bid and/or to constitute a “Qualified Bid,” a Bid must include, at a minimum,
 the following: 3

                  i.      Proposed Agreement. Each Bid must include an agreement executed by the
                          Potential Bidder (the “Proposed Agreement”) that provides for the
                          acquisition of all or some of the shares of PDVH, together with a redline
                          comparing the Proposed Agreement to the form of agreement distributed by
                          the Special Master to Potential Bidders.

                  ii.     Purchase Price; Percentage of Shares of PDVH Purchased; Cash
                          Requirements; Assumed Liabilities; Credit Bid; Assumptions or Related
                          Transactions. Each Bid must clearly set forth:

                              (a)            Purchase Price. Each Bid must clearly identify the total
                                             purchase price to be paid by the Potential Bidder
                                             (the “Purchase Price”), including the amount to be paid in
                                             cash in U.S. dollars and any non-cash components,
                                             including, without limitation, a Credit Bid, stock and/or the
                                             assumption of liabilities.

                              (b)            Percentage of Shares of PDVH Purchased. Each Bid must,
                                             in the Proposed Agreement, clearly identify the percentage



 3
   The Special Master, in consultation with the Sale Process Parties, may waive any of the following requirements
 with respect to any Bid.



                                                        8
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 44 of 81 PageID #: 9329




                               of shares of PDVH and any other assets that the Potential
                               Bidder seeks to acquire or exclude.

                     (c)       Shareholder or Minority Shareholder Rights. If the Bid is
                               for less than 100% of the PDVH Shares, the Bid should
                               clearly specify any required shareholder or minority
                               shareholder rights or protections contemplated by the Bid.

                     (d)       Cash Requirements. Each Bid must provide sufficient cash
                               consideration to pay in full (i) any applicable Termination
                               Payment and (ii) all Transaction Expenses (as defined in the
                               Sale Procedures Order).

                     (e)       Assumed Liabilities. Each Bid must clearly identify any
                               additional liabilities the Potential Bidder seeks to assume.

                     (f)       Credit Bid. Persons or entities holding a perfected security
                               interest in the shares of PDVH specified in the Bid may seek
                               to submit a credit bid (a “Credit Bid”) on such shares, to
                               the extent permitted by applicable law. For the avoidance
                               of doubt, a Credit Bid must (i) comply with the “Cash
                               Requirements” set forth in section (ii)(d) of these Bidding
                               Procedures and (ii) provide sufficient cash to satisfy any
                               obligations secured by a senior lien on the PDVH Shares.
                               Notwithstanding the foregoing, the Special Master may
                               waive the “Cash Requirements” with respect to a Credit Bid
                               if the applicable Credit Bid provides for payment of the
                               applicable obligation in full in cash in a manner acceptable
                               to the Special Master or, to the extent applicable, if such
                               senior creditor consents. Any Potential Bidder submitting
                               a Credit Bid must certify under oath the amount of its claim
                               as of the date of the Credit Bid and again prior to
                               consummation of any Sale Transaction if the Credit Bid is
                               deemed the Successful Bid, in each case, in accordance with
                               the terms of the Sale Procedures Order.

                     (g)       Assumptions or Related Transactions. Each Bid must
                               clearly (i) identify any underlying material assumptions
                               regarding the business of PDVH and CITGO or the
                               Potential Bidder’s determination of a Purchase Price or the
                               assets to be purchased, including the Potential Bidder’s
                               proposed treatment of the outstanding indebtedness of
                               PDVH and its subsidiaries and the CITGO Holding Pledge
                               and (ii) disclose any related transactions to be pursued or
                               effectuated by the Potential Bidder in connection with the
                               transactions contemplated by the Bid and the Proposed
                               Agreement.


                                        9
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 45 of 81 PageID #: 9330




             iii.   Unconditional Offer. A statement that the Bid is formal, binding, and
                    unconditional, is not subject to any further due diligence or financing
                    contingency, and is irrevocable until the Special Master notifies the
                    Potential Bidder that such Bid is not a Successful Bid or a Back-Up Bid and
                    files the Notice of Successful Bid in the Crystallex Case.

             iv.    Proof of Financial Ability to Perform. Each Bid must contain a description
                    of sources and uses for payment of the Purchase Price and such financial
                    and other information that allows the Special Master, in consultation with
                    the Sale Process Parties, to make a reasonable determination as to the
                    Potential Bidder’s financial and other capabilities to timely consummate a
                    Sale Transaction. Without limiting the foregoing, such information must
                    include current financial statements or similar financial information
                    certified to be true and correct as of the date thereof, proof of financing
                    commitments if needed to consummate the Sale Transaction (not subject to,
                    in the Special Master’s sole discretion, any unreasonable conditions),
                    contact information for verification of such information, including for any
                    financing sources, and any other information reasonably requested by the
                    Special Master to demonstrate that such Potential Bidder has the ability to
                    consummate a Sale Transaction in a timely manner.

             v.     Required Approvals. A statement or evidence (i) that the Potential Bidder
                    has made or will make in a timely manner (a) all filings and disclosures
                    necessary to comply with the regulations of OFAC (or that the Potential
                    Bidder has already received any necessary authorization), (b) all necessary
                    filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
                    as amended, and any other antitrust laws, as applicable, and pay the fees
                    associated with such filings and (c) all necessary filings in connection with
                    any applicable review by the Committee on Foreign Investment in the
                    United States (CFIUS); (ii) of the Potential Bidder’s plan and ability to
                    obtain or make all requisite shareholder, governmental, regulatory, or other
                    third-party approvals, consents and notifications (including a list of all
                    contemplated third-party approvals, consents and notifications) and the
                    proposed timing for the Potential Bidder to undertake the actions required
                    to obtain or make such approvals, consents and notifications; (iii) that the
                    Bid is reasonably likely, after taking into consideration antitrust and any
                    other regulatory matters, the Potential Bidder’s prior experience, and any
                    other relevant considerations, to be consummated, if selected as the
                    Successful Bid, within a time frame acceptable to the Special Master; and
                    (iv) of the Potential Bidder’s consent for the Special Master, in his
                    discretion, to share with U.S. Government regulators, including OFAC,
                    information pertaining to the Potential Bidder or the Bid. A Potential
                    Bidder further agrees that its legal counsel will coordinate in good faith with
                    the Special Master’s legal counsel to discuss and explain such Potential
                    Bidder’s regulatory and other consent analysis, strategy, and timeline for
                    securing all such approvals and consents as soon as reasonably practicable.



                                              10
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 46 of 81 PageID #: 9331




             vi.     Disclosure of Identity and Authorization. Each Bid must (i) fully disclose
                     the identity of the Potential Bidder and each entity that will be bidding or
                     otherwise participating in such bid, including the acquiring entity that
                     would be party to the Sale Transaction and details regarding the ownership
                     of such entity, and the complete terms of any such participation, and
                     (ii) include evidence of corporate or other organizational authorization and
                     approval from the Potential Bidder’s board of directors (or comparable
                     governing body) with respect to the submission, execution, and delivery of
                     a Bid (including execution of the Potential Bidder’s Proposed Agreement),
                     participation in any Auction, and closing of the transactions contemplated
                     by the Potential Bidder’s Proposed Agreement in accordance with the terms
                     of such agreement and these Bidding Procedures.

             vii.    No Entitlement to Expense Reimbursement or Other Amounts. With the
                     exception of any Stalking Horse Bid, each Bid must expressly state that the
                     Bid does not entitle the Potential Bidder to any break-up fee, termination
                     fee, expense reimbursement, or similar type of payment or reimbursement.

             viii.   Special Master’s Judicial Immunity. Each Bid must expressly state that
                     (i) the Potential Bidder agrees that in no circumstance shall the Special
                     Master or his Advisors be personally or otherwise liable for any amounts or
                     obligations owed to the Potential Bidder and (ii) the Special Master and his
                     Advisors are acting as an arm of the Court and are entitled to judicial
                     immunity in the performance of their duties.

             ix.     Joint Bids. The Special Master may approve joint Bids in his sole discretion
                     on a case-by-case basis.

             x.      Representations and Warranties. Each Bid must include the following
                     representations and warranties:

                     a.      a statement that the Potential Bidder has had an opportunity to
                             conduct and has completed any and all due diligence regarding the
                             assets to be purchased prior to submitting its Bid;

                     b.      a statement that the Potential Bidder recognizes and acknowledges
                             that the Special Master, his Advisors, PDVH, and CITGO make no
                             representations, covenants, or warranties (or any other promise) as
                             to the accuracy or completeness of any information provided in the
                             Data Room or otherwise made available by the Special Master and
                             his Advisors in connection with the bid process;

                     c.      a statement that the Potential Bidder has relied solely upon its own
                             independent review, investigation, and/or inspection of any relevant
                             documents regarding the assets to be purchased and did not rely on
                             any written or oral statements, representations, promises,
                             warranties, or guaranties whatsoever, whether express or implied,


                                              11
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 47 of 81 PageID #: 9332




                                by operation of law or otherwise, regarding the assets to be
                                purchased or the completeness of any information made available
                                in connection therewith;

                        d.      a statement that the Potential Bidder has not engaged in any
                                collusion with respect to the submission of its Bid;

                        e.      a statement that all proof of financial ability to consummate a Sale
                                Transaction in a timely manner is true and correct; and

                        f.      a statement that the Potential Bidder agrees to be bound by the terms
                                and conditions of the Bidding Procedures.

        A Potential Bidder must also accompany its Bid with:

                xi.     the contact information of the specific person(s) whom the Special Master
                        or his Advisors should contact in the event that the Special Master has any
                        questions or wishes to discuss the Bid submitted by the Potential Bidder.

                xii.    a covenant to cooperate with the Special Master and the Sale Process Parties
                        to provide pertinent factual information regarding the Potential Bidder’s
                        ownership and operations reasonably required to respond to, or otherwise
                        analyze issues arising with respect to, U.S. sanctions laws and regulations,
                        the Committee on Foreign Investment in the United States, any applicable
                        antitrust laws, and other relevant regulatory requirements or requests.

                xiii.   if the Purchase Price of a Bid includes non-cash components, a detailed
                        analysis of the value of any such non-cash components, including any
                        assumptions related thereto, and reasonable back-up documentation to
                        support such value.

                xiv.    a cash deposit that is refundable under the circumstances described in these
                        Bidding Procedures in the amount of ten percent (10%) of the Implied Value
                        of the Bid (such cash deposit, a “Good Faith Deposit”), unless otherwise
                        agreed to by the Special Master, in consultation with the Sale Process
                        Parties, and a Potential Bidder; provided that, a Potential Bidder submitting
                        a Credit Bid shall only be required to provide a Good Faith Deposit in the
                        amount of 10% of the cash component of such Bid.

                                        Good Faith Deposit

        Except as otherwise provided herein with respect to a Stalking Horse Bidder, a Good Faith
 Deposit must be deposited by a Potential Bidder on or prior to the Bid Deadline, with an escrow
 agent selected by the Special Master (the “Escrow Agent”) pursuant to an escrow agreement to
 be provided by the Special Master. To the extent a Bid is modified before, during, or after any
 Auction, the Special Master reserves the right to require that such Potential Bidder adjust its Good
 Faith Deposit so that it equals ten percent (10%) of the Implied Value (or such other amount as is
 agreed to by the Special Master in consultation with the Sale Process Parties in accordance with


                                                 12
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 48 of 81 PageID #: 9333




 subsection xiv of Form and Content of Bid). If a Qualified Bidder is required to adjust its Good
 Faith Deposit, its status as a Qualified Bidder shall be suspended pending satisfaction of such
 adjustment.

                                         Sale Process Parties

         At all times during the bidding process, the Special Master will consult with the Court and
 the Sale Process Parties and may do so on an ex parte basis in camera. In addition, throughout the
 bidding process, the Special Master and his Advisors will regularly and timely consult with the
 following parties (through their applicable advisors) (collectively, the “Sale Process Parties”):

                i.     The Venezuela Parties, including PDVH and CITGO;

                ii.    Crystallex; and

                iii.   ConocoPhillips.

         The Special Master shall use reasonable efforts to timely provide copies of any Non-
 Binding Indications of Interest, Bids, Stalking Horse Bids, and other relevant documents to the
 Sale Process Parties, provided that the Special Master shall not consult with or provide copies of
 any Non-Binding Indications of Interest, Bids, or Stalking Horse Bids to any Sale Process Party
 pursuant to the terms of these Bidding Procedures if such Sale Process Party has a Bid pending, or
 has expressed any written interest in bidding for the PDVH Shares. If a Sale Process Party chooses
 not to submit any Bid, then such party may receive copies of all Bids following expiration of the
 latest possible Bid Deadline (as such Bid Deadline may be extended by the Special Master pursuant
 to the terms of these Bidding Procedures); provided that (i) such Sale Process Party shall be
 required to hold any Bids or other documents received in strict confidence in accordance with the
 terms of the Special Master Confidentiality Order [D.I. 291] and (ii) upon a Sale Process Party’s
 receipt of a copy of any Bid, such Sale Process Party shall thereafter be precluded from submitting
 any bid or other offer for the PDVH Shares. For the avoidance of doubt, if the only Bid that a Sale
 Process Party receives a copy of is the Stalking Horse Bid designated by the Special Master, such
 Sale Process Party may submit a Bid like any other Potential Bidder pursuant to the terms of these
 Bidding Procedures.

         Without the express written consent of the Special Master, no Sale Process Party shall
 contact or in any way communicate with a Potential Bidder except as permitted by paragraph 40
 of the Sale Procedures Order.

        For the avoidance of doubt, any consultation rights afforded to the Sale Process Parties by
 these Bidding Procedures shall not limit the Special Master’s discretion in any way and shall not
 include the right to veto any decision made by the Special Master in the exercise of his judgment
 in good faith.

        In addition, the Special Master may in his sole discretion (but is not obligated to) consult
 with the United States, the Intervenor PDVSA 2020 Bondholders, other creditors of the Republic
 and PDVSA and any of its direct and indirect subsidiaries, and any additional person or entity that
 the Special Master determines it would be appropriate to consult in connection with



                                                 13
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 49 of 81 PageID #: 9334




 implementation of the Sale Procedures Order and these Bidding Procedures. For the avoidance of
 doubt, such parties shall not be “Sale Process Parties” as defined herein.

                         Review of Bids; Designation of Qualified Bids

         The Special Master, in consultation with the Sale Process Parties following expiration of
 the latest possible Bid Deadline (as such Bid Deadline may be modified by the Special Master
 pursuant to the terms of these Bidding Procedures), will evaluate Bids that are timely submitted
 and may engage in negotiations with Potential Bidders who submitted Bids as the Special Master
 deems appropriate in the exercise of his judgment, based upon the Special Master’s evaluation of
 the content of each Bid.

        A Bid received that is determined by the Special Master, in consultation with the Sale
 Process Parties, to meet the requirements set forth herein will be considered a “Qualified Bid”
 and any bidder that submits a Qualified Bid (including any Stalking Horse Bid) will be considered
 a “Qualified Bidder.”

         By no later than [Launch + 217 days] (the “Qualified Bid Deadline”), the Special Master
 shall determine, in his reasonable judgment, and in consultation with the Sale Process Parties,
 which of the Bids received by the Bid Deadline qualifies as a Qualified Bid. The Special Master
 shall notify each Potential Bidder who submits a Qualified Bid of its status as a Qualified Bidder
 by the Qualified Bid Deadline.

        Solely if the Court has approved of the Special Master entering into a Stalking Horse
 Agreement and such Stalking Horse Agreement has been executed, no other Bid shall be
 considered a Qualified Bid unless such Bid meets the following mandatory requirements
 (the “Mandatory Requirements”):

               i.      The Bid must have a greater Implied Value than the Stalking Horse Bid
                       Implied Value or be within a range of such Implied Value which, in the
                       Special Master’s judgment, is sufficient to meet the requirements of
                       obtaining a value maximizing transaction;

              ii.      In addition to the minimum amount of consideration necessary to satisfy the
                       foregoing requirement, the Bid must provide for additional consideration
                       sufficient to pay in full in cash all Stalking Horse Bid Protections, including
                       any Termination Payment and Expense Reimbursement amounts payable;
                       and

             iii.      The Bid must provide for either (i) sufficient proceeds to pay no less of the
                       Attached Judgments than the Stalking Horse Bid or (ii) proceeds in excess
                       of the proceeds provided for in the Stalking Horse Bid after payment of all
                       Stalking Horse Bid Protections.

        In evaluating the Bids (and only Bids that meet the Mandatory Requirements, if
 applicable), the Special Master may take into consideration the following non-binding factors:




                                                 14
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 50 of 81 PageID #: 9335




               i.       the amount of the Purchase Price and Credit Bid, including other non-cash
                        consideration, as applicable, set forth in the Bid and the Implied Value of
                        the Bid (provided that for purposes of evaluating competing bids, every U.S.
                        dollar of a Credit Bid shall be treated the same as a U.S. dollar from a cash
                        or other non-cash Bid, and a Credit Bid shall not be considered inferior to a
                        comparable cash or other non-cash Bid because it is a Credit Bid);

              ii.       the percentage of shares of PDVH to be purchased and any other assets
                        included in or excluded from the Bid;

             iii.       the value to be provided under the Bid, including the net economic effect
                        taking into account any Stalking Horse Bidder’s rights to any Termination
                        Payment and any other Stalking Horse Bid Protections;

             iv.        any benefit to PDVH and its subsidiaries from any assumption of liabilities
                        or waiver of liabilities;

              v.        the transaction structure and execution risk, including conditions to, and
                        speed, complexity, timing and certainty of, closing of the Sale Transaction,
                        termination provisions, availability of financing and financial wherewithal
                        of the Qualified Bidder to pay the Purchase Price and satisfy all other
                        requirements and commitments, and any required shareholder,
                        governmental, regulatory or other third-party approvals or consents; and

             vi.        any other factors the Special Master may deem relevant consistent with his
                        duties to the Court and applicable law.

         The Special Master reserves the right to work with any Potential Bidder in advance of the
 Auction to cure any deficiencies in a Bid that is not initially deemed a Qualified Bid. The Special
 Master may amend or waive the conditions precedent to being a Qualified Bidder (including any
 Mandatory Requirements) at any time in his reasonable judgment, in consultation with the Sale
 Process Parties and in a manner consistent with his duties to the Court and under applicable law
 (as reasonably determined in good faith by the Special Master in consultation with his legal
 counsel).

         The Special Master may, in his discretion, seek the cooperation of third parties to evaluate
 a Bid pursuant to the Sale Procedures Order. The Special Master, in consultation with the Sale
 Process Parties, may accept a single Bid or multiple partial Bids, if taken together, such multiple
 partial Bids would otherwise meet the standards for a single Qualified Bid (in which event those
 multiple bidders shall be treated as a single Qualified Bidder for purposes of the Auction).

        Without the written consent of the Special Master, a Qualified Bidder may not modify,
 amend, or withdraw its Qualified Bid, except for proposed amendments to increase the Purchase
 Price or otherwise improve the terms of the Qualified Bid during the period that such Qualified
 Bid remains binding as specified herein; provided that, any Qualified Bid may be improved at any
 Auction as set forth in these Bidding Procedures.




                                                 15
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 51 of 81 PageID #: 9336




               Failure to Receive Qualified Bids Other Than Stalking Horse Bid

         If no Qualified Bid other than the Stalking Horse Bid is received by the Qualified Bid
 Deadline, the Special Master will not conduct an Auction, and shall file a notice with the Court
 indicating that no Auction will be held. In such circumstance, the Special Master shall also file
 with the Court a notice designating the Stalking Horse Bid as the Successful Bid and the Stalking
 Horse Bidder as the Successful Bidder as soon as reasonably practicable after the Qualified Bid
 Deadline.

                                         Auction Procedures

         If the Special Master receives more than one Qualified Bid (inclusive of any Stalking Horse
 Bid), the Special Master shall conduct the Auction beginning at 10:00 a.m. (ET) at the offices
 of Potter Anderson & Corroon LLP, 1313 N. Market Street, 6th Floor, Wilmington, DE
 19801-6108 or such other location mutually agreeable to the Special Master and each of the Sale
 Process Parties, on [Launch + 230 days], or such other later date as may be determined by the
 Special Master in consultation with the Sale Process Parties. Only a Qualified Bidder will be
 eligible to participate in the Auction, subject to such other limitations as the Special Master may
 impose in good faith. In addition, professionals and/or other representatives of the Special Master
 and the Sale Process Parties shall be permitted to attend and observe the Auction. Each Qualified
 Bidder shall be required to confirm, both before and after the Auction, that it has not engaged in
 any collusion with respect to the submission of any bid, the bidding, or the Auction.

          The Special Master may, in consultation with the Sale Process Parties, adopt rules for the
 Auction at any time that the Special Master reasonably determines it to be appropriate to promote
 a spirited and robust auction. Any rules developed by the Special Master will provide that all bids
 in the Auction will be made and received on an open basis, and all other bidders participating in
 the Auction will be entitled to be present for all bidding with the understanding that the true identity
 of each bidder placing a bid at the Auction will be fully disclosed to all other bidders participating
 in the Auction, and that all material terms of a bid submitted in response to any successive bids
 made at the Auction will be disclosed to all other bidders. Each Qualified Bidder will be permitted
 to receive what the Special Master, in consultation with the Sale Process Parties, reasonably
 determines to be an appropriate amount of time to respond to the previous bid at the Auction. The
 Auction will be conducted openly and shall be transcribed or recorded.

         The Special Master may, in consultation with the Sale Process Parties, identify the highest
 Qualified Bid that the Special Master reasonably believes to be capable of being timely
 consummated after taking into account the factors set forth above as the successful bid
 (a “Successful Bid” and the bidder submitting such bid, a “Successful Bidder”). As set forth
 above, the Special Master may also identify the Stalking Horse Bidder and its Stalking Horse Bid
 as a Back-Up Bid. If a Sale Transaction with a Successful Bidder is terminated prior to the Back-
 Up Bid Expiration Date, the Back-Up Bidder shall be deemed a Successful Bidder and shall be
 obligated to consummate the transactions contemplated by the Back-Up Bid as if it were a
 Successful Bid. For the avoidance of doubt, the Special Master is not required to accept any bid
 or designate a Successful Bidder or Back-Up Bidder.




                                                   16
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 52 of 81 PageID #: 9337




        Within one (1) business day after the Auction, a Successful Bidder shall submit to the
 Special Master, for the Special Master’s review, approval and coordination of execution, definitive
 documentation in respect of the Sale Transaction executed by the Successful Bidder and
 memorializing the terms of a Successful Bid. A Successful Bid may not be assigned to any party
 without the written consent of the Special Master.

          At any time before entry of an order approving an applicable Sale Transaction envisioned
 by a Qualified Bid, the Special Master reserves the right to and may reject such Qualified Bid if
 such Qualified Bid, in the Special Master’s sole discretion, is: (i) inadequate or insufficient;
 (ii) not in conformity with the requirements of the Federal Rules of Civil Procedure, Delaware or
 other applicable law, an order of the Court, these Bidding Procedures, or the terms and conditions
 of the applicable Sale Transaction; or (iii) contrary to the best interests of the Parties and
 ConocoPhillips in the Crystallex Case.

                                        Post-Auction Process
         If an Auction is held, as soon as reasonably practicable thereafter, the Special Master shall
 file with the Court a notice of a Successful Bid and Successful Bidder. Unless otherwise required
 by applicable law, the Special Master shall not consider any bids submitted after the conclusion of
 the Auction.

         Within seven (7) days after the Auction, the Special Master shall direct the Escrow Agent
 to return the deposit of any bidder who is not declared a Successful Bidder or a Back-Up Bidder.
 Upon the authorized return of any such deposit, the bid of such Potential Bidder or Qualified
 Bidder, as applicable, shall be deemed revoked and no longer enforceable.

         A Successful Bidder’s deposit shall be applied against the cash portion of the Purchase
 Price of such bidder’s Successful Bid upon the consummation of a Sale Transaction.

          In addition to the foregoing, the deposit of a Qualified Bidder will be forfeited to the
 Special Master if (i) the Qualified Bidder attempts to modify, amend, or withdraw its Qualified
 Bid, except as permitted herein, during the time the Qualified Bid remains binding and irrevocable
 or (ii) the Qualified Bidder is selected as a Successful Bidder and refuses or fails to enter into the
 required definitive documentation or to consummate a Sale Transaction in accordance with these
 Bidding Procedures. A forfeited deposit shall first be used to pay any unpaid Transaction Expenses
 and, if any excess remains thereafter, the Special Master shall seek guidance from the Court
 regarding the distribution thereof.

                                            Sale Hearing

        If the Special Master elects to proceed with a Sale Transaction in accordance with these
 Bidding Procedures, the Special Master will seek the entry of an order authorizing and approving,
 among other things, the Sale Transaction with the Successful Bidder, including the definitive
 documentation in respect of such Sale Transaction, at a hearing before the Court to be held on
 [Launch + 270 days] (the “Sale Hearing”). The objection deadline for any Sale Transaction to
 be approved at the Sale Hearing will be [Launch + 250 days] at 4:00 p.m. (ET) (the “Sale
 Objection Deadline”); provided that, the Special Master may extend the Sale Objection Deadline,



                                                  17
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 53 of 81 PageID #: 9338




 as the Special Master deems appropriate in the exercise of his reasonable judgment and in
 consultation with the Sale Process Parties.

          Objections to any Sale Transaction, including any objection to the sale of shares of PDVH
 free and clear of liens, claims, encumbrances, and other interests (each, a “Sale Objection”), must:
 (i) be in writing; (ii) state the name and address of the objecting party and such party’s interest(s)
 in the Crystallex Case, any related proceeding, or PDVH and its affiliates; (iii) state with
 particularity the basis and nature of any objection, and provide proposed language that, if accepted
 and incorporated by the Special Master, would obviate such objection (if such objection can be
 resolved through inclusion of acceptable language); (iv) conform to the applicable rules of the
 Court; and (v) be filed with the Court in accordance with the customary practices of the Court. If
 a timely Sale Objection cannot otherwise be resolved by the parties, such objection shall be heard
 by the Court at the Sale Hearing.

         A Successful Bidder shall appear at the Sale Hearing and be prepared to have a
 representative(s) testify in support of the Successful Bid and such Successful Bidder’s ability to
 close the Sale Transaction in a timely manner.

         Any party who fails to file with the Court a Sale Objection by the Sale Objection Deadline
 may be forever barred from asserting, at the Sale Hearing or thereafter, any Sale Objection with
 regard to a Successful Bidder, or to the consummation of a Sale Transaction, including with respect
 to the transfer of shares of PDVH to a Successful Bidder, free and clear of all liens, claims,
 encumbrances, and other interests. Failure to object to a Sale Transaction shall be deemed consent
 to such Sale Transaction.

                              Satisfaction of All Attached Judgments

        Nothing in these Bidding Procedures (or the Sale Procedures Order) prohibits or in any
 way impairs the rights of the Venezuela Parties to pay Crystallex’s Judgment (or any other
 Attached Judgment) in full prior to consummation of a Sale Transaction. If at any time all Attached
 Judgments become satisfied in full (or otherwise are consensually resolved), then the Special
 Master shall cease implementation of the Sale Procedures in accordance with the Sale Procedures
 Order.

                 Consent to Jurisdiction and Authority as Condition to Bidding

          All bidders that participate in the bidding process shall be deemed to have (i) consented
 to the core jurisdiction of the Court to enter any order or orders, which shall be binding in all
 respects, in any way related to these Bidding Procedures, the bid process, the Auction, the Sale
 Hearing, or the construction, interpretation and enforcement of any agreement or any other
 document relating to a Sale Transaction; (ii) waived any right to a jury trial in connection with any
 disputes relating to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or
 the construction, interpretation and enforcement of any agreement or any other document relating
 to a Sale Transaction; and (iii) consented to the entry of a final order or judgment in any way
 related to these Bidding Procedures, the bid process, the Auction, the Sale Hearing, or the
 construction, interpretation and enforcement of any agreement or any other document relating to



                                                  18
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 54 of 81 PageID #: 9339




 a Sale Transaction if it is determined that the Court would lack jurisdiction to enter such a final
 order or judgment absent the consent of the parties.

                                       Reservation of Rights

         The Special Master may, in his reasonable judgment, in a manner consistent with his duties
 to the Court and the Sale Procedures Order, and in good faith consultation with the Sale Process
 Parties, modify, delay implementation of or terminate these Bidding Procedures, waive terms and
 conditions set forth herein, extend any of the deadlines or other dates set forth herein, adjourn any
 Auction and/or Sale Hearing, announce at the Auction modified or additional procedures for
 conducting the Auction, or provide reasonable accommodations to any Potential Bidder with
 respect to such terms, conditions, and deadlines of the bidding and Auction process to promote
 further bids on any assets, in each case, at any time and without specifying the reasons therefor, to
 the extent not materially inconsistent with these Bidding Procedures and/or the Sale Procedures
 Order. The rights of each Sale Process Party are fully reserved as to any Sale Transaction. The
 Special Master shall not be obligated to recommend to the Court approval of or
 consummation of any transaction with respect to any asset.

                                         Judicial Immunity

         The Special Master is entitled to judicial immunity in performing his duties pursuant to the
 Sale Procedures Order and these Bidding Procedures, including all actions taken to implement
 these Bidding Procedures. The Special Master’s Advisors are further entitled to judicial immunity
 in connection with all actions taken at the direction of, on behalf of, or otherwise in connection
 with representation of or advising the Special Master. In no circumstance shall the Special Master
 or any of his Advisors be liable to any party in connection with implementing the Sale Procedures
 Order or these Bidding Procedures. To the maximum extent permitted by applicable law, neither
 the Special Master nor his Advisors will have or incur, and the Special Master and his Advisors
 are released and exculpated from, any claim, obligation, suit, judgment, damage, demand, debt,
 right, cause of action, remedy, loss, and liability in connection with or arising out of all actions
 taken to implement the Marketing Process, Sale Procedures, Bidding Procedures, or Sale
 Transaction, or the performance of the Special Master’s and his Advisors’ duties pursuant to the
 Sale Procedures Order and all other orders of the Court.




                                                  19
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 55 of 81 PageID #: 9340




                                    Exhibit 2

                               Form of Sale Notice
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 56 of 81 PageID #: 9341




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 ---------------------------------------------------------------------------------------------------------------------
 CRYSTALLEX INTERNATIONAL                                     :
 CORPORATION,                                                 :
                                                              :
                   Plaintiff,                                 :
                                                              :
          v.                                                  :        Misc. No. 17-151-LPS
                                                              :
 BOLIVARIAN REPUBLIC                                          :
 OF VENEZUELA,                                                :
                                                              :
                   Defendant.                                 :
 ---------------------------------------------------------------------------------------------------------------------

                                NOTICE OF SALE, BIDDING
                         PROCEDURES, AUCTION, AND SALE HEARING

 PLEASE TAKE NOTICE OF THE FOLLOWING:

         On January 14, 2021, the United States District Court for the District of Delaware
 (the “Court”) 1 issued an opinion and corresponding order setting forth certain contours for the
 sale of the shares of PDV Holding, Inc. (“PDVH”) owned by Petróleos de Venezuela, S.A.
 (“PDVSA”) in connection with the above-captioned proceeding (the “Crystallex Case”). In
 furtherance thereof, the Court appointed Robert B. Pincus as special master (the “Special
 Master”) on April 13, 2021 to assist the Court with the sale of PDVSA’s shares of PDVH. The
 Special Master is advised by Weil, Gotshal & Manges LLP, as transaction counsel, and Evercore
 Group L.L.C. as investment banker.

         On [_], 2021, the Court entered an order (Docket No. __) (the “Sale Procedures Order”)
 (i) approving the bidding procedures, substantially in the form attached to the Sale Procedures
 Order as Exhibit 1 (the “Bidding Procedures”); (ii) authorizing the Special Master to designate
 a stalking horse bidder (“Stalking Horse Bidder,” and such bidder’s bid, a “Stalking Horse Bid”)
 and offer such bidder the Stalking Horse Bid Protections identified therein; (iii) setting the
 timeframe for potential bidders to submit a proposal to purchase shares of PDVH, scheduling an
 auction (the “Auction”), and scheduling the hearing with respect to the approval of the sale
 (the “Sale Hearing”); (iv) authorizing and approving the Notice Procedures for the foregoing; and
 (v) granting related relief.



 1
   Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the Sale
 Procedures Order and the Bidding Procedures (each, as defined herein), as applicable. Any summary of the Sale
 Procedures Order or the Bidding Procedures contained herein is qualified in its entirety by the actual terms and
 conditions thereof. To the extent that there is any conflict between any such summary and such actual terms and
 conditions, the actual terms and conditions shall control.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 57 of 81 PageID #: 9342




                               Assets to be sold: Shares of PDVH

         Interested parties may submit bids for the purchase and sale of some or all of the shares of
 PDVH in accordance with the terms and conditions set forth in the Bidding Procedures. To avoid
 any ambiguity, parties may submit bids for less than 100% of the shares of PDVH so long as such
 bid satisfies the Attached Judgments.

         PDVH is the sole shareholder and direct parent of CITGO Holding, Inc., which in turn is
 the sole shareholder and direct parent of CITGO Petroleum Corporation.

                                 Important Dates and Deadlines

    •   Non-Binding Indication of Interest Deadline. Any person or entity interested in
        participating in the sale of shares of PDVH is encouraged to submit a Non-Binding
        Indication of Interest on or before [Launch Date + 45 days] at 4:00 p.m. (prevailing
        Eastern Time).

    •   Stalking Horse Bid Deadline. Any person or entity interested in being designated as a
        Stalking Horse Bidder must submit a Stalking Horse Bid on or before [Launch Date + 90
        days] at 4:00 p.m. (prevailing Eastern Time).

    •   Bid Deadline. Any person or entity interested in participating in the Auction must submit
        a Qualified Bid on or before [Launch Date + 210 days] at 4:00 p.m. (prevailing Eastern
        Time).

    •   Auction. An Auction has been scheduled for [Launch Date + 230 days] at 10:00 a.m.
        (prevailing Eastern Time).

    •   Sale Objection Deadlines. Objections to the Sale Transaction, including any objection to
        the sale of shares of PDVH free and clear of liens, claims, encumbrances, and other
        interests must (i) be in writing; (ii) state the name and address of the objecting party and
        such party’s interests in the PDVH Shares and/or the assets of PDVH and its subsidiaries;
        (iii) state with particularity the basis and nature of any objection, and provide proposed
        language that, if accepted and incorporated by the Special Master, would obviate such
        objection (if such objection can be resolved through inclusion of acceptable language);
        (iv) conform to the applicable rules; and (v) be filed with the Court in accordance with the
        customary practices of the Court by no later than [Launch Date + 250 days] at 4:00 p.m.
        (prevailing Eastern Time) (the “Sale Objection Deadline”).

    •   Sale Hearing. A hearing to approve the Sale Transaction shall be held before the Court
        before the Honorable Leonard P. Stark on [Launch Date + 270 days] at 10:00 a.m.
        (prevailing Eastern Time) in Courtroom 6B at the United States District Court, 844
        North King Street, Wilmington DE 19801.

                                      Additional Information

        Any party interested in submitting a bid should contact the Special Master’s investment
 banker, Evercore (Attn: Ray Strong (ray.strong@evercore.com); William Hiltz
 (hiltz@evercore.com); Patrick O’Shea (patrick.oshea@evercore.com); David Ying
 (ying@evercore.com); and Stephen Goldstein (stephen.goldstein@evercore.com)), as soon as
 possible.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 58 of 81 PageID #: 9343




        The Bidding Procedures set forth the requirements for becoming a Qualified Bidder and
 submitting a Qualified Bid, and any party interested in making an offer to purchase the shares of
 PDVH must comply with the Bidding Procedures. Only Qualified Bids will be considered by the
 Special Master, in accordance with the Bidding Procedures.

        Copies of the Sale Procedures Order and the Bidding Procedures may be requested free of
 charge by email to the Special Master’s counsel, Weil, Gotshal & Manges LLP (attn.: Jason
 Hufendick at Jason.Hufendick@weil.com).

      FAILURE TO ABIDE BY THE BIDDING PROCEDURES, THE SALE
 PROCEDURES ORDER, OR ANY OTHER ORDER OF THE COURT MAY RESULT IN
 THE REJECTION OF YOUR BID.

 THE FAILURE OF ANY PERSON OR ENTITY TO FILE AND SERVE A SALE
 OBJECTION IN ACCORDANCE WITH THE SALE PROCEDURES ORDER BY THE
 SALE OBJECTION DEADLINE MAY FOREVER BAR SUCH PERSON OR ENTITY
 FROM ASSERTING, AT THE SALE HEARING OR THEREAFTER, ANY SALE
 OBJECTION WITH REGARD TO A SUCCESSFUL BIDDER, OR TO THE
 CONSUMMATION OF A SALE TRANSACTION, INCLUDING WITH RESPECT TO
 THE TRANSFER OF SHARES OF PDVH TO A SUCCESSFUL BIDDER, FREE AND
 CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS.

 Dated __________________, 2021
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 59 of 81 PageID #: 9344




                                    Exhibit 3

                       Proposed Evercore Engagement Letter
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 60 of 81 PageID #: 9345


                                          PROPOSED EVERCORE ENGAGEMENT LETTER

                                                                                       As of [●], 2021

 Robert B. Pincus
 In his capacity as Special Master
 of the United States District Court for the District of Delaware
 108 Rockford Grove Lane
 Wilmington, DE 19806

 Dear Special Master Robert Pincus:

    1. Assignment:
 This engagement letter (this “Agreement”) is to formalize the arrangement between Evercore
 Group L.L.C. (“Evercore”) and Robert B. Pincus, solely in his capacity as special master
 (“Special Master”) for the United States District Court for the District of Delaware
 (the “Court”) in Crystallex International Corp. v. Bolivarian Republic of Venezuela (D. Del.
 Case. No. 17-151-LPS) (the “Specified Litigation”) pursuant to that certain order entered by the
 Court on April 13, 2021 [Docket No. 258], that certain Order Regarding Special Master entered
 by the Court on May 27, 2021 [Docket No. 277] (the “May Order”) and the Order (A)
 Establishing Sale and Bidding Procedures, (B) Approving Special Master’s Report and
 Recommendation Regarding Proposed Sale Procedures Order, (C) Affirming Retention of
 Evercore as Investment Banker by Special Master and (D) Regarding Related Matters entered by
 the Court on [●] [Docket No. [●]] (the “Sale Procedures Order”). The Special Master, solely
 in his capacity as special master, hereby retains Evercore as exclusive financial advisor in
 connection with implementation of the Sale Procedures Order and consummation of the sale of
 the equity interests of PDV Holding, Inc. (“PDVH” and together with its direct and indirect
 subsidiaries, the “Company”) held by Petróleos de Venezuela, S.A. (“PDVSA”) or other
 transactions and proceedings (collectively, the “Sale Transaction”).
 The parties hereto entered into that certain engagement dated as of June 2, 2021 (the “Prior
 Engagement Letter”). Upon execution of this Agreement, the Prior Engagement Letter shall
 automatically terminate as of the date this Agreement becomes effective (other than any
 provision that by its terms expressly survives termination thereof).
 It is the parties’ intent that services (as described herein) performed hereunder are, in part, for the
 purpose of assisting Weil, Gotshal & Manges LLP (“Weil”) in its capacity as counsel to the
 Special Master so that Weil can render attorney-client advice to the Special Master.
 Accordingly, certain actions taken by Evercore are intended to be and shall be privileged and
 protected by the attorney work product privilege, attorney-client privilege, and other applicable
 privilege doctrines available under applicable law. The Special Master and Evercore each
 acknowledge and agree that Weil shall not be responsible for any fees, expenses, indemnification
 rights or other amounts or payments that may be owed to Evercore directly or indirectly under
 this Agreement.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 61 of 81 PageID #: 9346


 As of [●], 2021
 Page 2

    2. Fees and Expenses:
 Evercore will seek payment of its fees and documented expenses from Crystallex International
 Corporation (“Crystallex”), the Bolivarian Republic of Venezuela (the “Republic”), PDVH,
 PDVSA, CITGO Petroleum Corp. (“CITGO,” and collectively with the Republic, PDVH,
 PDVSA, the “Venezuela Parties”), Phillips Petroleum Company Venezuela Limited and
 ConocoPhillips Petrozuata B.V. (together, “ConocoPhillips,” and collectively, with Crystallex
 and the Venezuela Parties, the “Sale Process Parties”) in accordance with the May Order and
 the Sale Procedures Order. The Special Master hereby agrees to take all actions required of the
 Special Master and to otherwise assist Evercore in seeking (and, as applicable, obtaining
 approval of) payment of the fees and documented expenses incurred pursuant to this Agreement
 from the Sale Process Parties, including by making any necessary or desirable filings in the
 Specified Litigation.
 Notwithstanding anything to the contrary in this Agreement, Evercore and the Special Master
 each acknowledge and agree that the Special Master shall not be personally responsible for any
 fees or expenses, or other amounts or payments that may be due and payable directly or
 indirectly under this letter. For the avoidance of doubt, notwithstanding anything herein to the
 contrary, under no circumstances shall the Special Master be liable to any party for any fees,
 expenses, or amounts due or claimed in connection to or arising from this Agreement.
 As compensation for the services rendered by Evercore hereunder, Evercore shall be paid the
 following fees in cash by the Sale Process Parties as and when set forth below:
    a. A monthly fee of $200,000 (a “Monthly Fee”), which shall be earned in full and payable
       on the date that the Special Master provides Evercore with (i) written notice of his
       determination to begin preparations for the Marketing Process or (ii) written notice that
       he would like Evercore to engage in settlement discussions regarding a claims resolution
       process with creditors in accordance with the terms of the Sale Procedures Order, and
       subsequently on the same day of each month thereafter until the earlier of the
       consummation of a Sale Transaction or the termination of Evercore’s engagement. The
       first nine (9) Monthly Fees actually paid shall be credited 50% (without duplication)
       against any Sale Fee that becomes payable hereunder. Notwithstanding the foregoing, if
       implementation or consummation of the Sale Transaction is stayed or otherwise delayed
       for any reason (other than a delay caused by a necessary regulatory approval unrelated to
       a license required from the Office of Foreign Assets Control in the United States
       Department of the Treasury (“OFAC”)), the Special Master may send a written notice
       (including by email) to Evercore that, three business days after it is actually received by
       Evercore, will have the effect of ending the accrual of Monthly Fees until such time as
       the Special Master rescinds the notice in writing (including by email). Evercore shall not
       be required to repay any amount of any Monthly Fee paid prior to the receipt of such a
       notice. The Special Master may only send such a notice if no material amount of work or
       services have been requested of Evercore for the applicable period, and Evercore shall
       have no obligation to perform any work or services during the period in which such
       Monthly Fees do not accrue until such time as Evercore actually receives the next
       Monthly Fee, which shall be payable not later than 3 business days following rescission
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 62 of 81 PageID #: 9347


 As of [●], 2021
 Page 3

        of the Special Master’s stay notice and subsequently on the same day of each month
        thereafter until the earlier of the consummation of a Sale Transaction or the termination
        of Evercore’s engagement; provided that the first Monthly Fee payable after such
        rescission shall be prorated to account for any period for which a Monthly Fee already
        was paid hereunder.
    b. A sale fee (a “Sale Fee”) equal to (a) the amount of the Aggregate Consideration (as
       defined below) multiplied by (b) 0.35% (the “Sale Fee Percentage”); provided that if no
       other Qualified Bid (as defined in the Bidding Procedures attached to the Sale Procedures
       Order) is generated by the Marketing Process and a credit bid by Crystallex is the
       prevailing bid, the Sale Fee Percentage shall be reduced to 0.25% of the Aggregate
       Consideration, but, for the avoidance of doubt, Aggregate Consideration in such scenario
       shall be calculated to include 100% of the implied equity value of the credit bid.
        $7,000,000 of the Sale Fee shall be earned and payable upon the earlier of
        (i) announcement by the Special Master of any Sale Transaction and (ii) execution of a
        binding definitive agreement with respect to any Sale Transaction (the “Upfront
        Amount”), and the remainder of the Sale Fee shall be earned and payable upon
        consummation of any Sale Transaction. The Upfront Amount shall be split equally
        amongst and paid by the Sale Process Parties that are obligated to pay the Upfront
        Payment as follows: Crystallex and ConocoPhillips shall be obligated to pay (and only
        obligated to pay) a portion of the Upfront Amount if the implied value of the
        contemplated Sale Transaction is sufficient to provide for a recovery for their particular
        Attached Judgments. The Venezuela Parties shall be obligated to pay (and only obligated
        to pay) their equal share of the Upfront Amount, whether one-third or one-half,
        depending on whether Crystallex and ConocoPhillips are obligated to pay. The
        remaining amount of the Sale Fee (i.e., any amount other than the Upfront Payment) shall
        be payable in connection with consummation of the applicable Sale Transaction and shall
        be payable by the applicable purchaser directly or from any proceeds from the applicable
        Sale Transaction.
          i.   As used in this Agreement, the term “Aggregate Consideration” shall mean the
               total fair market value (determined at the time of the closing of a Sale) of all
               consideration paid or payable, or otherwise to be distributed to, or received by,
               directly or indirectly, the Court (or the Special Master) in connection with the
               Sale Transaction or the Company, its bankruptcy estate (if any), its creditors
               and/or the security holders of the Company in connection with a Sale, including
               all (i) cash, securities and other property, (ii) Company debt assumed, satisfied, or
               paid by a purchaser or which remains outstanding at closing (including, without
               limitation, the amount of any indebtedness, securities or other property “credit
               bid” in any Sale) and any other indebtedness and obligations, including litigation
               claims and tax claims that will actually be paid, satisfied, or assumed by a
               purchaser from the Company or the security holders of the Company and
               (iii) amounts placed in escrow and deferred, contingent and installment payments.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 63 of 81 PageID #: 9348


 As of [●], 2021
 Page 4

    c. Only if related services are expressly requested by the Special Master in the performance
       of his duties, a financing fee (a “Financing Fee”), to be mutually agreed upon in advance
       of consummation of any Financing (as defined below), payable upon consummation of
       such Financing. The parties agree to negotiate in good faith a mutually acceptable
       Financing Fee, which, subject to the anticipated scope of work, shall be consistent with
       the compensation customarily paid to investment bankers of similar standing acting in
       similar situations. Evercore will, prior to performing any services that would give rise to
       a Financing Fee, inform the Special Master that the requested services, if performed,
       would give rise to a Financing Fee.
    d. Only if related services are expressly requested by the Special Master in the performance
       of his duties, a restructuring fee (a “Restructuring Fee”), to be mutually agreed upon in
       advance of consummation of any Restructuring (as defined below), payable upon
       consummation of such Restructuring (it being understood that, unless otherwise agreed
       pursuant to this Section 2(d), Evercore shall not be entitled to a Restructuring Fee on
       account of any Sale that also constitutes a Restructuring). The parties agree to negotiate
       in good faith a mutually acceptable Restructuring Fee, which, subject to the anticipated
       scope of work, shall be consistent with the compensation customarily paid to investment
       bankers of similar standing acting in similar situations. Evercore will, prior to
       performing any services that would give rise to a Restructuring Fee, inform the Special
       Master that the requested services, if performed, would give rise to a Restructuring Fee.
    e. In addition to any fees that may be payable to Evercore and, regardless of whether any
       transaction occurs, Evercore shall promptly be reimbursed on a monthly basis for (a) all
       reasonable expenses (including travel and lodging, data processing and communications
       charges, courier services and other appropriate expenditures) and (b) other documented
       reasonable fees and expenses, including expenses of counsel, if any.
    f. If Evercore provides services for which a fee is not provided herein, such services shall,
       except insofar as they are the subject of a separate agreement, be treated as falling within
       the scope of this Agreement, and the Special Master and Evercore will agree upon a fee
       for such services based upon good faith negotiations and the scope of work performed.
    g. All amounts referenced hereunder reflect United States currency and shall be paid
       promptly in cash after such amounts accrue hereunder.
 In addition, the Special Master and Evercore acknowledge and agree that more than one fee may
 be payable to Evercore under subparagraphs 2(a), 2(b), 2(c), 2(d), and/or 2(f) hereof in
 connection with any single transaction or a series of transactions, it being understood and agreed
 that if more than one fee becomes so payable to Evercore in connection with a series of
 transactions, each such fee shall be paid to Evercore.
 The Special Master acknowledges that the fee structure herein, including the Monthly Fees,
 reflects the substantial commitment of professional time and effort that will be required of
 Evercore and its professionals and in light of the fact that (i) such commitment may foreclose
 other opportunities for Evercore and (ii) the actual time and commitment required of Evercore
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 64 of 81 PageID #: 9349


 As of [●], 2021
 Page 5

 and its professionals to perform its services may vary substantially from week to week and
 month to month, creating “peak load” issues for Evercore.
    3. Interpretation of Terms:
 As used in this agreement, the term “Sale” shall mean whether or not in one transaction, or a
 series of related transactions, (a) the disposition to one or more third parties of all or a portion of
 the issued and outstanding equity securities or any other issued and outstanding securities of the
 Company by the existing security holders of the Company; or (b) an acquisition, merger,
 consolidation, or other business combination, of which all or a portion of the business, assets or
 existing equity or securities of the Company are, directly or indirectly, sold or transferred to, or
 combined with, another company (other than an ordinary course intra-company transaction); or
 (c) an acquisition, merger, consolidation, sale, or other business combination pursuant to a
 successful “credit bid” of any securities by existing securities holders; or (d) the formation of a
 joint venture, partnership or similar entity; or (e) any transaction similar to any of the
 transactions described in clauses (a)-(d).
 As used in this Agreement, the term “Financing” shall mean the issuance, sale or placement of
 newly issued or treasury equity, equity-linked or debt securities, instruments or obligations of the
 Company with one or more lenders and/or investors or security holders (each such lender or
 investor, an “Investor”), including any “debtor-in-possession financing” or “exit financing” in
 connection with any case under the Bankruptcy Code (as defined below) or a refinancing,
 repricing, rights offering or any loan or other financing or obligation.
 As used in this Agreement, the term “Restructuring” shall mean, collectively, any restructuring,
 reorganization and/or recapitalization, however such result is achieved, including, without
 limitation, through one or more of the following: (a) a plan of reorganization or liquidation (a
 “Plan”) confirmed pursuant to 11 U.S.C. §101 et. seq., as from time to time amended, or any
 other current or future federal statute or regulation that may be applicable to such plan
 (11 U.S.C. §101 et. seq. and those other statutes and regulations are referred to herein generally
 as the “Bankruptcy Code”), (b) any similar proceeding or mechanism under the laws of any non-
 U.S. jurisdiction or authority, or (c) a refinancing, cancellation, forgiveness, satisfaction,
 retirement, purchase, assumption and/or a material modification or amendment to the terms of
 the Company’s outstanding indebtedness (including bank debt, bond debt, preferred stock, and
 other on and off balance sheet indebtedness), trade claims, leases (both on and off balance sheet),
 litigation-related claims and obligations, unfunded pension and retiree medical liabilities, lease
 obligations, partnership interests and other liabilities, including pursuant to a sale, repurchase or
 an exchange transaction, a Plan or a solicitation of consents, waivers, acceptances or
 authorizations. For avoidance of doubt, the term Restructuring shall also mean any claims
 negotiation process and related negotiations with various creditors and claimants including with
 respect to the 8.5% Senior Secured Notes issued by PDVSA due 2020.
 Other:
    4. Evercore’s engagement hereunder is premised on the assumption that the Special Master
       will make available to, or use reasonable efforts to cause the Sale Process Parties to make
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 65 of 81 PageID #: 9350


 As of [●], 2021
 Page 6

        available to, Evercore all information and data that Evercore reasonably deems
        appropriate in connection with its activities. The parties recognize and consent to the fact
        that (a) Evercore will use and rely on the accuracy and completeness of public reports
        and other information provided by others, including information provided by the Special
        Master, the Sale Process Parties, other parties and their respective officers, employees,
        auditors, attorneys or other agents in performing the services contemplated by this
        Agreement, and (b) Evercore does not assume responsibility for, and may rely without
        independent verification upon, the accuracy and completeness of any such information.
        Evercore will, and will cause its controlled affiliates, directors, officers, members, agents,
        employees and other representatives to, keep confidential all information furnished to it
        to the extent provided in any protective order entered by the Court and furnished to
        Evercore by the Special Master or a Sale Process Party. Further, Evercore agrees and
        acknowledges that it will execute any confidentiality or joinder agreement required by the
        Court or reasonably requested by the Special Master pursuant to any such protective
        order, including, without limitation, the Special Master Confidentiality Order [D.I. 291].
    5. Evercore’s engagement hereunder may be terminated by the Special Master or Evercore
       at any time upon written notice without liability or continuing obligation to the Special
       Master or Evercore, except that following such termination, Evercore shall remain
       entitled to payment of any fees accrued pursuant to Section 2 but not yet paid prior to
       such termination, and to reimbursement of expenses incurred prior to such termination.
       Solely in the case of termination by the Special Master (and not in the case of termination
       by Evercore), payment of (i) any Sale Fee in respect of any Sale Transaction announced
       or consummated on or within 15 months of the date of entry of the Sale Procedures
       Order, and (ii) any other fees that may become payable to Evercore pursuant to the terms
       of the Sale Procedures Order or any other Court order entered on or before the date of
       such termination on or within 15 months of the date of entry of the Sale Procedures Order
       or such other order, as applicable; provided, however, that in the case of both (i) and (ii),
       any such fees shall only be payable out of the proceeds of any Sale Transaction or
       Financing (if applicable) that is overseen and/or directed by the Special Master.
    6. Evercore acknowledges that it will provide testimony, as reasonably necessary, with
       respect to matters related to the implementation and consummation of the Sale
       Transaction.
    7. To the extent the provision of services or other transactions contemplated in this
       Agreement may, in Evercore’s sole judgment, require a specific license from OFAC,
       such services or transactions will not commence unless and until authorized by a license
       from OFAC. Any applicable laws, executive orders, regulations, directives or licenses
       administered or issued by OFAC will take precedence over the terms of this letter in the
       event of a conflict. Evercore may terminate this Agreement at any time if it appears, in
       Evercore’s sole judgment, that OFAC will not grant a license necessary to complete the
       services or other transactions contemplated in this Agreement within a reasonable amount
       of time. Should Evercore refuse to provide services under this agreement pursuant to this
       paragraph, the Special Master shall have the right to terminate this agreement and no
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 66 of 81 PageID #: 9351


 As of [●], 2021
 Page 7

        further fees shall be due under this agreement (other than any outstanding incurred but
        unpaid fees, and reimbursable expenses incurred prior to such termination).
    8. The Special Master and Evercore each acknowledge that to the extent there is any
       conflict between this Agreement and the Sale Procedures Order, the Sale Procedures
       Order shall control.
    9. Nothing in this Agreement, expressed or implied, is intended to confer or does confer on
       any person or entity other than the parties hereto or their respective successors and
       assigns any rights or remedies under or by reason of this Agreement or as a result of the
       services to be rendered by Evercore hereunder. The Special Master acknowledges that
       Evercore is not acting as an agent of the Special Master or in a fiduciary capacity with
       respect to the Special Master and that Evercore is not assuming any duties or obligations
       other than those expressly set forth in this Agreement. Nothing contained herein shall be
       construed as creating, or be deemed to create, the relationship of employer and employee
       between the parties, nor any agency, joint venture or partnership. Evercore shall at all
       times be and be deemed to be an independent contractor. Nothing herein is intended to
       create or shall be construed as creating a fiduciary relationship between Evercore and the
       Special Master. No party to this Agreement nor its employees or agents shall have any
       authority to act for or to bind the other party in any way or to sign the name of the other
       party or to represent that that the other party is in any way responsible for the acts or
       omissions of such party.
    10. Pursuant to the Sale Procedures Order, Evercore shall be entitled to judicial immunity to
        the extent provided therein. The provisions of this Section 10 shall survive any
        termination or completion of Evercore’s engagement hereunder.
    11. Subject to the Sale Procedures Order, the Special Master agrees that he is solely
        responsible for any decision regarding the Sale Transaction, regardless of the advice
        provided by Evercore with respect to the Sale Procedures Order. The Special Master
        acknowledges that the appointment of Evercore pursuant to this Agreement is not
        intended to achieve or guarantee, and that Evercore is not in a position to guarantee the
        achievement of or consummation of, the Sale Transaction.
    12. The Special Master recognizes that Evercore has been engaged only by the Special
        Master and that the Special Master’s engagement of Evercore is not deemed to be on
        behalf of and is not intended to confer rights on any of the Sale Process Parties, any
        creditor, lender or any other person not a party hereto or any of its affiliates or their
        respective directors, officers, members, agents, employees or representatives. Unless
        otherwise expressly agreed, no one other than the Special Master is authorized to rely
        upon the Special Master’s engagement of Evercore or any statements, advice, opinions or
        conduct by Evercore. Without limiting the foregoing, any advice, written or oral,
        rendered to the Special Master in the course of the Special Master’s engagement of
        Evercore is solely for the purpose of assisting the Special Master (and assisting Weil in
        representing the Special Master) in implementing the Sale Transaction and does not
        constitute a recommendation to any of the Sale Process Parties that such party might or
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 67 of 81 PageID #: 9352


 As of [●], 2021
 Page 8

        should take in connection with the Sale Procedures Order. Any advice, written or oral,
        rendered by Evercore may not be disclosed publicly or made available to third parties
        without the prior written consent of Evercore.
    13. In order to coordinate Evercore’s efforts on behalf of the Special Master during the
        period of Evercore’s engagement hereunder, the Special Master will promptly inform
        Evercore of any discussions, negotiations, or inquiries regarding the Sale Transaction,
        including any such discussions or inquiries that have occurred since the date of the
        Special Master’s appointment (April 13, 2021).
    14. This Agreement between Evercore and the Special Master, embodies the entire
        agreement and understanding between the parties hereto and supersedes all prior
        agreements and understandings relating to the subject matter hereof, including the Prior
        Engagement Letter. If any provision of this Agreement is determined to be invalid or
        unenforceable in any respect, such determination will not affect this Agreement in any
        other respect, which will remain in full force and effect. This Agreement may not be
        amended or modified except in writing signed by each of the parties.
    15. In the event that, as a result of or in connection with Evercore’s engagement for the
        Special Master, Evercore becomes involved in any legal proceeding or investigation or is
        required by government regulation, subpoena or other legal process to produce
        documents, or to make its current or former personnel available as witnesses at deposition
        or trial, the Special Master will use reasonable efforts to cause the Sale Process Parties to
        reimburse Evercore for the reasonable fees and expenses of its counsel incurred (i) in
        responding to such a request and (ii) in asserting Evercore’s rights with respect to judicial
        immunity. The provisions of this Section 15 shall survive any termination or completion
        of Evercore’s engagement hereunder.
    16. So long as consistent with its duties pursuant to the Sale Procedures Order, and any
        subsequent order of the Court, Evercore shall have the right to place advertisements in
        financial and other newspapers and journals at its own expense describing its services
        hereunder.
    17. The Special Master acknowledges that Evercore, in the ordinary course, may have
        received information and may receive information from third parties which could be
        relevant to this engagement but is nevertheless subject to a contractual, equitable or
        statutory obligation of confidentiality, and that Evercore is under no obligation hereby to
        disclose any such information or include such information in its analysis or advice
        provided to the Special Master. In addition, Evercore or one or more of its affiliates may
        in the past have had, and may currently or in the future have, investment banking,
        investment management, financial advisory or other relationships with the Sale Process
        Parties and their affiliates, potential parties to any transaction and their affiliates or
        persons that are competitors, customers or suppliers of (or have other relationships with)
        the Sale Process Parties or their affiliates or potential parties to any transaction or their
        affiliates, and from which conflicting interests or duties may arise. Nothing contained
        herein shall limit or preclude Evercore or any of its affiliates from carrying on (i) any
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 68 of 81 PageID #: 9353


 As of [●], 2021
 Page 9

        business with or from providing any financial or non-financial services to any party
        whatsoever, including, without limitation, any competitor, supplier or customer of the
        Sale Process Parties, or any other party which may have interests different from or
        adverse to the Sale Process Parties or (ii) its business as currently conducted or as such
        business may be conducted in the future. The Special Master also acknowledges that
        Evercore and its affiliates engage in a wide range of activities for their own accounts and
        the accounts of customers, including corporate finance, mergers and acquisitions, equity
        sales, trading and research, private equity, asset management and related activities. In the
        ordinary course of such businesses, Evercore and its affiliates may at any time, directly or
        indirectly, hold long or short positions and may trade or otherwise effect transactions for
        their own accounts or the accounts of customers, in debt or equity securities, senior loans
        and/or derivative products relating to the Sale Process Parties or their affiliates, potential
        parties to any transaction and their affiliates or persons that are competitors, customers or
        suppliers of the Sale Process Parties. Without limiting the foregoing, so long as
        customary information barriers are created and maintained by Evercore, Evercore’s
        engagement hereunder will not limit the ability of Evercore or its affiliates to provide
        service to any third party, including in relation to a Sale Process Party or any affiliate
        thereof.
    18. The Special Master agrees to provide and use reasonable efforts to procure all corporate,
        financial, identification and other information regarding the Special Master, as Evercore
        may require to satisfy its obligations as a U.S. financial institution under the USA
        PATRIOT Act and Financial Crimes Enforcement Network regulations.
    19. Evercore may, in the performance of its services hereunder, delegate the performance of
        all or certain services as it may select to any of its affiliated entities; provided that no
        such delegation by Evercore shall in any respect affect the terms hereof, and Evercore
        shall be responsible for any acts or omissions by any of its affiliated entities in the
        performance of any services delegated to such entity.
    20. For the convenience of the parties hereto, any number of counterparts of this Agreement
        may be executed by the parties hereto, each of which shall be an original instrument and
        all of which taken together shall constitute one and the same Agreement. Delivery of a
        signed counterpart of this Agreement by facsimile or electronic mail transmission shall
        constitute valid sufficient delivery thereof.
    21. Except as provided herein, the parties hereby irrevocably consent to the exclusive
        jurisdiction of the Court over any action or proceeding arising out of or relating to this
        Agreement, and the parties hereby irrevocably agree that all claims in respect of such
        action or proceeding may be heard by the Court. The parties irrevocably agree to waive
        all rights to trial by jury in any such action or proceeding and irrevocably consent to the
        service of any and all process in any such action or proceeding by the mailing of copies
        of such process to each party at its address set forth above. The parties agree that a final
        judgment in any such action or proceeding shall be conclusive and may be enforced in
        other jurisdictions by suit on the judgment or in any other manner provided by law. The
        Agreement and any claim related directly or indirectly to this Agreement shall be
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 69 of 81 PageID #: 9354


 As of [●], 2021
 Page 10

        governed by and construed in accordance with the laws of the State of New York
        (without regard to conflicts of law principles that would result in the application of any
        law other than the law of the State of New York). The parties further waive any objection
        to venue in the Court and any objection to any action or proceeding in such state on the
        basis of forum non conveniens.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 70 of 81 PageID #: 9355


 As of [●], 2021
 Page 11

 If the foregoing correctly sets forth the understanding and agreement between Evercore and the
 Special Master, please so indicate in the space provided below, whereupon this letter shall
 constitute a binding agreement as of the date hereof.


                                               Very truly yours,

                                               Evercore Group L.L.C.


                                              By:
                                                      David Ying
                                                      Senior Managing Director

 Agreed to and Accepted as of
 [●], 2021:

 Special Master of the United States District Court for the District of Delaware

 By:    ______________________
        Robert B. Pincus
        In his capacity as Special Master
        of the United States District Court for the District of Delaware
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 71 of 81 PageID #: 9356




                                    Exhibit 4

                       Form of Confidentiality Arrangement
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 72 of 81 PageID #: 9357




                                              [●], 2021




  [●]

  DEAR [●]:

          In connection with the consideration by [●], a [●] (“you” or “your”), of a possible
  negotiated transaction (the “Possible Transaction”) for the sale of shares of PDV Holding, Inc.
  (“PDVH” and together with its direct and indirect subsidiaries, the “Company”) owned by
  Petróleos de Venezuela, S.A. in accordance with that certain order of the United States District
  Court for the District of Delaware (the “Court”) authorizing, among other things, the Court-
  appointed special master, Robert B. Pincus (the “Special Master”) to implement certain bidding
  procedures for the sale of shares of PDVH [(D.I [●])] (each of you and the Special Master, a
  “Party,” and together, the “Parties”), the Special Master is prepared to make available to you
  and your Representatives (as defined below) certain information concerning the Company. In
  consideration for and as a condition to such information being furnished to you and your
  Representatives (as defined below), you agree that you and your Representatives will treat any
  information or data concerning or relating to the Company or any of its affiliates (whether
  prepared by the Special Master or the Company, either of their advisors or other
  Representatives or otherwise and irrespective of the form of communication) which has been
  or will be furnished, or otherwise made available, to you or your Representatives by or on
  behalf of the Special Master or the Company or any of its affiliates, whether before or after the
  date of this Agreement, including, without limitation, any confidential or proprietary
  information of the Company or any of its affiliates and any information or data concerning or
  relating to the business, financial condition, properties, services, products, technology,
  employees, operations, strategy, actual or potential prospects, assets or liabilities of the
  Company or any of its affiliates (collectively referred to as, and together with the Transaction
  Information (as defined below), the “Confidential Information”), in accordance with the
  provisions of this letter agreement (this “Agreement”), and to take or abstain from taking
  certain other actions hereinafter set forth.

          1. Confidential Information. (a) The term “Confidential Information” shall include
  all notes, memoranda, summaries, analyses, compilations, forecasts, data, models, studies,
  interpretations or other documents or materials prepared by the Special Master, the Company
  or any of its affiliates, their Representatives or you or your Representatives, which use, contain,
  reflect or are based upon or derived from, in whole or in part, information furnished to you or
  your Representatives by or on behalf of the Special Master. The term “Confidential
  Information” shall not include information that you can demonstrate (i) at the time of disclosure
  by you is generally available to the public other than as a result of a disclosure by you or your
  Representatives in breach of this Agreement, (ii) was within your possession prior to it being
  furnished or made available to you or your Representatives hereunder or becomes available to
  you on a non-confidential basis from a source other than the Special Master or any of his
  Representatives; provided that, in each case, the source of such information was not known by
  you or your Representatives (after reasonable inquiry) to be bound by a contractual, legal or
  fiduciary obligation of confidentiality to the Special Master, the Company or any other person
  with respect to such information, or (iii) has been or is subsequently independently developed
  by you or your Representatives (on your behalf) without (A) use or benefit of or reference to
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 73 of 81 PageID #: 9358




  any Confidential Information or any information from a source known (after reasonable
  inquiry) by you or your Representatives to be bound by a contractual, legal or fiduciary
  obligation of confidentiality to the Special Master or the Company, or (B) breaching this
  Agreement.

            (b) For purposes of this Agreement:

                       (i)     “Representatives” shall mean:

                                  (A) with respect to you: your controlled affiliates and your
                                     and such controlled affiliates’ directors, officers,
                                     employees and professional advisors (including, without
                                     limitation, accountants, consultants, attorneys and
                                     financial advisors); provided that your “Representatives”
                                     shall not include, without the prior written consent of the
                                     Special Master: (1) any actual or potential bidding
                                     partners or equity financing sources, or (2) any actual or
                                     potential debt financing sources;

                                  (B) with respect to the Company: the Company’s affiliates
                                     and each of the Company’s and its respective affiliates’
                                     directors, officers, employees, professional advisors
                                     (including, without limitation, attorneys, accountants,
                                     consultants and financial advisors), agents and other
                                     representatives;

                                  (C) with respect to the Special Master: the Special Master’s
                                      professional advisors (including, without limitation,
                                      attorneys and financial advisors), agents and other
                                      representatives;

                       (ii)    the term “person” shall be broadly interpreted to include the
                               media and any individual, corporation, limited or general
                               partnership, limited liability company, trust, association, joint
                               venture, governmental or self-regulatory agency or body or other
                               entity or group;

                       (iii)   the term “affiliate” means, with respect to any specified person,
                               any other person that, directly or indirectly, controls, is
                               controlled by or is under common control with, such specified
                               person; and

                       (iv)    the term “control” and derivative terms mean, as used in the
                               definition of the term “affiliate” or in relation to the term
                               “affiliate,” the possession, directly or indirectly, of the power to
                               direct or cause the direction of the management and policies of a
                               person, whether through the ownership of voting securities, by
                               contract or otherwise.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 74 of 81 PageID #: 9359




         2. Use and Disclosure of Confidential Information.

         (a) You hereby agree that you and your Representatives (i) shall keep the Confidential
  Information confidential and use the Confidential Information solely for the purpose of
  evaluating, and participating in discussions with the Special Master regarding, the Possible
  Transaction and for no other purpose and (ii) shall not disclose any of the Confidential
  Information in any manner whatsoever; provided that you may disclose such information (A) to
  those of your Representatives who have a need to know such information for the sole purpose
  of evaluating and, if applicable, negotiating, documenting and consummating the Possible
  Transaction on your behalf and who are provided with a copy of this Agreement and agree to
  be bound by the applicable terms hereof to the same extent as if they were parties hereto and
  (B) subject to Section 2(c), to the extent you are Legally Required (as defined below) to
  disclose such information. In any event, you agree, at your sole expense, to (y) undertake
  reasonable precautions to safeguard and protect the confidentiality of the Confidential
  Information and to prevent you and your Representatives from making any unauthorized
  disclosure or unauthorized use of such information (such measures to be no less stringent than
  the measures taken with respect to your own confidential and proprietary information and in
  any event shall involve no less than a reasonable degree of care) and (z) be responsible for any
  breach of, or failure to comply with, this Agreement by any of your Representatives as if such
  Representatives were parties hereto (it being understood that such responsibility shall be in
  addition to and does not limit any right or remedy the Special Master or the Company may
  have against your Representatives with respect to such breach).

          (b) Without the prior written consent of the Special Master, you and your
  Representatives will not disclose to any person (i) the fact that either of the Parties is
  considering the Possible Transaction, (ii) the fact that this Agreement exists (or the contents
  hereof) or that any Confidential Information has been made available to you or your
  Representatives or (iii) that discussions, negotiations or investigations are taking place or have
  taken place concerning the Possible Transaction, the Special Master or the Company, or any of
  the terms, conditions or other facts with respect to the Possible Transaction or such discussions,
  negotiations or investigations (including, without limitation, the timing or status thereof) (all
  of the foregoing being referred to as “Transaction Information”). All Transaction Information
  shall be deemed Confidential Information for all purposes of this Agreement.

           (c) In the event that you or any of your Representatives are (i) required by applicable
  law or regulation or (ii) legally compelled by deposition, interrogatories, requests for
  information or documents in legal or administrative proceedings, subpoena, civil investigative
  demand or other similar legal process) (any of the foregoing in clauses (i) or (ii), “Legally
  Required”) to disclose any of the Confidential Information, you or such Representative, as
  applicable, shall provide the Special Master with prompt (and in any event prior to any
  disclosure) written notice, to the extent not legally prohibited, of the existence, terms and
  circumstances of any such requirement so that the Special Master may seek a protective order
  or other appropriate remedy and/or waive compliance with the provisions of this Agreement.
  If, in the absence of a protective order or other remedy or the receipt of a waiver by the Special
  Master, you or any of your Representatives are nonetheless, upon advice of outside counsel,
  Legally Required to disclose Confidential Information, you or your Representatives may
  disclose only that portion of the Confidential Information which such outside counsel advises
  is Legally Required to be disclosed; provided that (i) you shall exercise (and shall cause your
  Representatives to exercise) reasonable best efforts to preserve the confidentiality of the
  Confidential Information, including, without limitation, exercising reasonable best efforts to
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 75 of 81 PageID #: 9360




  obtain an order or other reliable assurance that confidential treatment shall be afforded to such
  information and (ii) such disclosure was not caused by or resulted from a previous disclosure
  by you or any of your Representatives in violation of this Agreement. You and your
  Representatives shall cooperate fully with (and shall not oppose any action by) the Special
  Master (or the Company, if applicable) to obtain a protective order or other relief to prevent or
  narrow the disclosure of the Confidential Information or to obtain reliable assurance that
  confidential treatment will be afforded to the Confidential Information.

          (d) Notwithstanding anything to the contrary in this Agreement, neither you nor any
  of your Representatives will, without the prior written consent of the Special Master, enter into
  any agreement, arrangement or understanding with any person (or make any offers or have any
  discussions which might lead to such agreement, arrangement or understanding) with respect
  to participating in the Possible Transaction, including, without limitation, an equity or debt
  participation in the Possible Transaction, a sale of a portion of the equity or assets of the
  Company simultaneously with or following a transaction involving the Company, or any other
  form of joint transaction by you or your affiliates and such person or its affiliates involving the
  Company. Furthermore, you acknowledge and agree that neither you nor your Representatives
  has, prior to the date hereof, entered into any such agreements, arrangements or understandings
  with any person or made any such offers or had any such discussions. Neither you nor any of
  your Representatives shall, without the prior written consent of the Special Master,
  (i) communicate with any potential bidding partners, financing sources or creditors of the
  Company regarding the Possible Transaction or (ii) enter into any agreement, arrangement or
  understanding (or have any discussions which might lead to such agreement, arrangement or
  understanding), whether written or oral, with any actual or potential bidding partners or
  financing sources that could reasonably be expected to limit, restrict, restrain or otherwise
  impair in any manner, directly or indirectly, the ability of such partners or financing sources to
  provide financing or other assistance to any other person in any other possible transaction
  involving the Company.

          3. Destruction of Confidential Information. If you determine you do not wish to
  proceed with the Possible Transaction, you will promptly notify the Special Master in writing
  of that decision. In that case or if otherwise requested by the Special Master or one of his
  Representatives, you will, and will cause your Representatives to, promptly (and in any event
  within ten (10) days of such event or request) destroy (including by erasure) all Confidential
  Information (and all copies thereof) in your or your Representatives’ possession, as applicable.
  If requested by the Special Master, you shall deliver to the Special Master a written certification
  executed by an authorized officer that such destruction has occurred. Notwithstanding the
  foregoing, you and your Representatives may retain one copy of any Confidential Information
  to the extent required to comply with applicable legal or regulatory requirements or established
  bona fide document retention policies for use solely to demonstrate compliance with such
  requirements, provided that any retained information shall solely be accessible by information
  technology personnel to demonstrate compliance with legal or regulatory requirements and
  shall be destroyed (including by erasure) in the ordinary course of your business.
  Notwithstanding the destruction or retention of the Confidential Information, you and your
  Representatives will continue to be bound by your obligations hereunder and such obligations
  will survive the termination of this Agreement with respect to any retained Confidential
  Information.

          4. Inquiries. You agree that Evercore Group, L.L.C. (“Evercore”) has responsibility
  for arranging appropriate contacts for due diligence in connection with the Possible Transaction
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 76 of 81 PageID #: 9361




  and that (a) all communications regarding the Possible Transaction, (b) requests for additional
  information and requests for facility tours, management or similar meetings in connection with
  the Possible Transaction or Confidential Information, and (c) discussions or questions
  regarding procedures with respect to the Possible Transaction will be submitted or directed
  only to Evercore or such other person as may be expressly designated by the Special Master in
  writing, and not to any other Representative of the Special Master. You further agree that,
  except in the ordinary course of your business unrelated to the Possible Transaction or with the
  prior written consent of the Special Master, neither you nor any of your Representatives shall,
  directly or indirectly, initiate, solicit or maintain contact or otherwise engage in any
  communication with the Company, any director, officer, current or former employee,
  equityholder, affiliate, creditor, supplier, distributor, vendor, partner, customer, provider, agent
  or regulator (other than, in the case of a regulator, as permitted in Section 2(c) above) of the
  Company or other commercial counterparty of the Company regarding the Company, any
  Confidential Information, the Special Master or the Possible Transaction.

          5. No Representations or Warranties; No Agreement. You acknowledge and agree
  that neither of the Special Master nor the Company (nor any of their Representatives) (a) makes
  any representation or warranty, express or implied, as to the timeliness, accuracy or
  completeness of the Confidential Information, (b) is under any obligation to provide or make
  available to you or your Representatives any information that in the Special Master’s sole and
  absolute discretion he determines not to provide or (c) shall have any obligation or liability to
  you or to any of your Representatives on any basis relating to or resulting from the use of the
  Confidential Information or any errors therein or omissions therefrom (including, but not
  limited to, any obligation to update, supplement or correct any Confidential Information). You
  agree that only those representations, covenants or warranties which are made in a final
  definitive agreement with you regarding the Possible Transaction (a “Definitive Transaction
  Agreement”), subject to such limitations and restrictions as may be specified therein, when, as
  and if executed, will be relied on by you or your Representatives and have any legal effect.
  You acknowledge and agree that unless and until a Definitive Transaction Agreement between
  the Special Master and you has been executed and delivered, neither you nor the Special Master
  will be under any legal obligation with respect to the Possible Transaction by virtue of this
  Agreement or any other written or oral expression. You further agree that you and your
  Representatives shall not have any claims against the Special Master or his Representatives
  arising out of or relating to (x) the Possible Transaction or your evaluation thereof or (y) the
  Confidential Information or any action or inaction taken or occurring in reliance on such
  information, other than claims against the parties to a Definitive Transaction Agreement in
  accordance with the terms thereof. You further acknowledge and agree that neither the Special
  Master nor any of his Representatives shall have any legal, fiduciary or other duty to any
  prospective or actual purchaser with respect to the manner in which any sale process is
  conducted and that the Special Master reserves the right, in his sole discretion, to conduct the
  process leading up to the Possible Transaction, if any, as the Special Master and his
  Representatives determine, including, without limitation, by negotiating with any third party
  and entering into a preliminary or definitive agreement with a third party, rejecting any and all
  proposals made by you or any of your Representatives with regard to the Possible Transaction,
  terminating discussions and negotiations with you or your Representatives at any time and for
  no reason and terminating or denying access to the Confidential Information at any time and
  for no reason. Furthermore, nothing contained in this Agreement nor the furnishing of
  Confidential Information shall be construed as granting or conferring any rights by license or
  otherwise in any intellectual property of the Company, and all right, title and interest in the
  Confidential Information shall remain with the Company.
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 77 of 81 PageID #: 9362




           6. No Waiver of Privilege. To the extent you or your Representatives are provided
  with any Confidential Information that is subject to a claim of attorney-client privilege,
  attorney work product or any other applicable privilege, immunity or ground on which
  production of such information should not be made to a third-party, the provision of such
  Confidential Information is inadvertent and shall in no way prejudice or otherwise constitute a
  waiver of, or estoppel as to, any claim of attorney-client privilege, work product or other
  applicable privilege or immunity. If the Special Master identifies any such Confidential
  Information under this Agreement, you and your Representatives shall: (i) refrain from any
  further disclosure or examination of such Confidential Information; (ii) if requested, promptly
  make a good faith effort to return such Confidential Information and all copies thereof; and
  (iii) not use such Confidential Information for any purpose.

          7. No Solicitation. Except as otherwise agreed in a definitive agreement with the
  Special Master, for a period of two (2) years from the date hereof, neither you nor any of your
  controlled affiliates or any person acting on your or their behalf will, without the prior written
  consent of the Company, directly or indirectly, solicit, hire, employ, engage (including, without
  limitation, as an independent contractor), or offer to hire, employ or engage, any of the officers,
  employees or independent contractors of the Company; provided that the foregoing shall not
  prohibit you or such affiliates from (i) making any general solicitation for employment by use
  of advertisements in the media that is not specifically directed or targeted at any officer,
  employee or independent contractor of the Company and (ii) hiring any such officer, employee
  or independent contractor who responds to any such general solicitation. You agree that you
  and your Representatives will not, without the prior written consent of the Special Master,
  engage in discussions with management of the Company regarding the terms of their post-
  transaction employment or equity participation as part of, in connection with or after the
  Possible Transaction.

          8. Material Non-Public Information. You acknowledge and agree that you are aware
  (and that your Representatives are aware or, upon providing any Confidential Information to
  such Representatives, will be advised by you) that Confidential Information being furnished to
  you or your Representatives may contain material non-public information regarding the
  Company and that the United States securities laws generally prohibit any persons who have
  material, non-public information from purchasing or selling securities of the Company on the
  basis of such information or from communicating such information to any person under
  circumstances in which it is reasonably foreseeable that such person is likely to purchase or
  sell such securities on the basis of such information.

          9. Remedies. You recognize and acknowledge the competitive value and confidential
  nature of the Confidential Information and the damage that would result to the Company (and
  to the process being conducted by the Court through the Special Master) if such information is
  disclosed in breach of this Agreement. You hereby agree that any breach of this Agreement
  by you or any of your Representatives would result in irreparable harm to the Company (and
  to the process being conducted by the Court through the Special Master) and that money
  damages would not be a sufficient remedy for any such breach. Accordingly, you agree that
  the Company and the Special Master shall be entitled to equitable relief, including, without
  limitation, injunction and specific performance, as a remedy for any breach or threatened
  breach hereof by you or your Representatives and that neither you nor your Representatives
  shall oppose the granting of such relief. Such relief shall be available without the obligation to
  prove any damages. You further agree not to raise, as a defense or objection to the request for
  or granting of such relief, that any breach would be compensable by an award of money
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 78 of 81 PageID #: 9363




  damages. You agree to waive, and to cause your Representatives to waive, any requirement for
  the securing or posting of any bond in connection with any such remedy. Such remedies shall
  not be deemed to be the exclusive remedies for a breach or threatened breach by you or your
  Representatives of this Agreement but shall be in addition to all other remedies available to the
  Special Master and the Company at law or equity. If the Company or the Special Master
  prevails in any enforcement proceeding in respect of this Agreement, or a court of competent
  jurisdiction determines that you or any of your Representatives have breached this Agreement
  (including upon any appeal), then you shall be liable and pay to and reimburse the Company
  and/or the Special Master and their Representatives, as applicable, for their respective costs of
  such enforcement and/or litigation, including, without limitation, their reasonable legal fees
  incurred in connection therewith.

          10. Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement, and all
  proceedings, claims or causes of action (whether in contract, tort, statute or otherwise) that may
  be based upon, arise out of or relate to this Agreement, or the negotiation, execution or
  performance of this Agreement, shall be governed by, construed and enforced in accordance
  with the laws of the State of Delaware, without giving effect to any laws, rules or provisions
  that would cause the application of the laws of any jurisdiction other than the State of Delaware.
  You hereby irrevocably and unconditionally (a) consent and submit to the exclusive
  jurisdiction of the United States District Court for the District of Delaware sitting in the City
  of Wilmington, Delaware (the “Court”), for all proceedings, claims or causes of action
  (whether in contract, tort, statute or otherwise) that may be based upon, arise out of or relate to
  this Agreement, or the negotiation, execution or performance of this Agreement and (b) waive
  any objection you may now or may hereafter have to laying of venue in the Court, including,
  without limitation, based on improper venue or forum non conveniens. You agree not to
  commence any such proceeding, claim or cause of action, except in the Court. ANY RIGHT
  TO TRIAL BY JURY WITH RESPECT TO ANY PROCEEDING, CLAIM OR CAUSE
  OF ACTION (WHETHER IN CONTRACT, TORT, STATUTE OR OTHERWISE)
  BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT IS
  EXPRESSLY AND IRREVOCABLY WAIVED.

          11. Authority to Enter into Agreement. You hereby represent and warrant to the
  Special Master and the Company that this Agreement has been duly authorized by all necessary
  action, has been duly executed and delivered by one of your duly authorized officers and is
  enforceable against you in accordance with its terms.

          12. Third-Party Beneficiaries. This Agreement is not intended to, and does not, confer
  upon any person other than the Parties any rights or remedies hereunder; provided that each
  person included in the definition of the Company is an express third-party beneficiary of, and
  shall have the right to enforce the terms of, this Agreement; provided further that the Company
  may only seek to enforce this Agreement as a third-party beneficiary in accordance with this
  Section 12 (a) with the prior written consent of the Special Master or (b) if the Special Master
  unreasonably declines to prosecute an alleged breach of this Agreement after receiving notice
  of such alleged breach.

          13. Entire Agreement. This Agreement constitutes the entire agreement between the
  Parties regarding the subject matter hereof, and supersedes all prior negotiations,
  understandings, arrangements, agreements and discussions, whether oral or written, between
  the Parties or their Representatives related to the subject matter hereof. In the event of any
  conflict between this Agreement, on the one hand, and the terms of any confidentiality legend
  set forth in a confidential information memorandum (or similar document) related to the
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 79 of 81 PageID #: 9364




  Possible Transaction or the terms of any “click-through” or other similar agreement with
  respect to the access to Confidential Information, including through an electronic data room,
  now or hereafter applicable to you or any of your Representatives in connection with the
  Possible Transaction, on the other hand, the terms and conditions of this Agreement shall
  govern and supersede any such conflicting terms and conditions.

         14. Assignment. This Agreement and the rights and obligations herein may not be
  assigned or otherwise transferred, in whole or in part, by you without the written consent of the
  Special Master. The benefits of this Agreement shall inure to the respective successors and
  permitted assigns of the Parties, and the obligations and liabilities of the Parties under this
  Agreement shall be binding upon their respective successors and permitted assigns. Any
  attempted assignment not in compliance with this Agreement shall be void ab initio.

          15. No Modification. No provision of this Agreement can be waived, modified or
  amended without the prior written consent of the Parties, which consent shall specifically refer
  to the provision to be waived, modified or amended and shall explicitly make such waiver,
  modification or amendment. It is understood and agreed that no failure or delay by the Special
  Master or the Company in exercising any right, power or privilege hereunder shall operate as
  a waiver thereof, nor shall any single or partial exercise thereof preclude any other or further
  exercise thereof or the exercise of any other right, power or privilege hereunder.

          16. Counterparts. This Agreement may be executed in counterparts, which may be
  delivered and exchanged by electronic means and each of which when executed shall be
  deemed an original, and all such counterparts shall together constitute one instrument.

          17. Severability. If any term or provision of this Agreement is found to violate any
  law, statute, regulation, rule, order or decree of any governmental authority, court or agency,
  such invalidity shall not be deemed to affect any other term or provision hereof or the validity
  of the remainder of this Agreement, and there shall be substituted for the invalid term or
  provision a substitute term or provision that shall as nearly as possible achieve the intent of the
  invalid term or provision.

          18. Term. This Agreement shall terminate and cease to have any force and effect on
  the date that is two (2) years from the last disclosure by the Special Master, the Company or
  any of their Representatives of any Confidential Information to you or any of your
  Representatives; provided that (a) such termination shall not relieve you of any liability for any
  breach of this Agreement by you or your Representatives prior to such termination and
  (b) Section 3 of this Agreement shall survive such termination.

         19. Notices. All notices to be given to the Special Master or you, as applicable, shall
  be in writing and delivered by email or personally to:

                 If to the Special Master:       Robert B. Pincus
                                                 Email: Rbpincus@gmail.com

                 With copies (which shall not constitute notice) to:

                                                 Weil, Gotshal & Manges LLP
                                                 Attention: Ray C. Schrock, P.C.
                                                            Alexander W. Welch
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 80 of 81 PageID #: 9365




                                                        Jason Hufendick
                                             Email: Ray.Schrock@weil.com
                                                    Alexander.Welch@weil.com
                                                    Jason.Hufendick@weil.com


            If to you:                       [●]
                                             Attention: [●]

                                             Email: [●]

                                             Address: [●]



                         [Remainder of Page Intentionally Left Blank]
Case 1:17-mc-00151-LPS Document 347 Filed 09/15/21 Page 81 of 81 PageID #: 9366




        Please confirm your agreement with the foregoing by signing and returning one copy of
 this Agreement to the undersigned, whereupon this Agreement shall become a binding agreement
 between you and the Special Master.

                                                  Very truly yours,

                                                  Robert B. Pincus




                                                  Name: Robert B. Pincus
                                                  Title: Special Master



 Accepted and agreed as of
 the date first written above:

 [●]




 By:
        Name:
        Title:
